Exhibit 10.1

 

SECURITIES PURCHASE AND EXCHANGE AGREEMENT

 

SECURITIES PURCHASE AND EXCHANGE AGREEMENT (the “Agreement”), dated as of May 1,
2009, among Liquidmetal Technologies, Inc., a Delaware corporation (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.            The Company and each Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 144A (“Rule 144A”) of the Securities Act of 1933, as amended (the “1933
Act”), by Section 4(2) of the 1933 Act, and/or by Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the 1933 Act.

 

B.            The Company currently has outstanding: (i) a series of 8%
Convertible Subordinated Notes in the aggregate principal amount of
$20,624,933.33 that were issued in a January 2007 private placement by the
Company and were also issued as interest on such notes (the “Existing Notes”),
and (ii) common stock purchase warrants to purchase up to an aggregate of
8,138,352 shares of the Company’s common stock, par value $.001 per share (the
“Common Stock”), which warrants were issued in connection with the Existing
Notes and which have (a) an original exercise price of $1.93 per share and an
expiration date of January 3, 2012 or (b) an original exercise price of $1.55
per share and an expiration date of December 28, 2012 (the “Existing Warrants”).

 

C.            The Company and Buyers desire to enter into a transaction under
which, subject to the terms and conditions of this Agreement: (i) each holder of
the Existing Notes will exchange such holder’s Existing Notes and Existing
Warrants for a new series of convertible notes, shares of a new class of
preferred stock, or a combination of such new notes and new shares of preferred
stock, together with new warrants issued thereon and (ii) certain investors will
purchase for cash consideration shares of a new class of preferred stock of the
Company (collectively, the “Transactions” or the “Offering”).

 

D.            In order to effectuate the Transactions, the Company has
authorized and/or approved:  (1) a new series of convertible preferred stock of
the Company to be designated as the Company’s “Series A-1 Preferred Stock,” par
value $0.001 per share (the “Series A-1 Preferred”); (2) a new series of
preferred stock of the Company to be designated as the Company’s “Series A-2
Preferred Stock,” par value $0.001 per share (the “Series A-2 Preferred”); 
(3) a series of 8% Senior Secured Convertible Notes of the Company in the form
attached hereto as Exhibit A (the “Exchange Notes”); (4) a series of Common
Stock Purchase Warrants in the form attached hereto as Exhibit B to be issued in
connection with the issuance of shares of Series A-1 Preferred and Series A-2
Preferred (the “Preferred Warrants”); and (5) a series of Common Stock Purchase
Warrants in the form attached hereto as Exhibit C to be issued in connection
with the issuance of the Exchange Notes (the “Exchange Warrants”).

 

--------------------------------------------------------------------------------


 

E.             Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, in substantially the form attached hereto as Exhibit D (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Conversion Shares and
the Warrant Shares (each as defined below) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.                                       PURCHASE OF SERIES A-1 SHARES, SERIES
A-2 SHARES, EXCHANGE NOTES, AND WARRANTS; OPTION TO PURCHASE ADDITIONAL SERIES
A-1 SHARES.

 

(a)           Purchase of Series A-1 Shares and Preferred Warrants.  Subject to
the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7
below, the Company shall issue and sell to each Buyer, and each such Buyer
severally, but not jointly, agrees to purchase and acquire from the Company on
the First Closing Date (as defined below), the number of Series A-1 Shares set
forth opposite such Buyer’s name in Column (3) on the Schedule of Buyers and the
Preferred Warrants set forth opposite such Buyer’s name in Column (4) on the
Schedule of Buyers.  This paragraph shall not apply to any Buyer for which the
number of shares of Series A-1 Shares set forth next to the Buyer’s name on the
Schedule of Buyers is zero (0).

 

(b)           Purchase of Series A-2 Shares and Preferred Warrants.  Subject to
the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7
below, the Company shall issue and sell to each Buyer, and each such Buyer
severally, but not jointly, agrees to purchase and acquire from the Company on
the First Closing Date (as defined below), the number of Series A-2 Shares set
forth opposite such Buyer’s name in Column (5) on the Schedule of Buyers and the
Preferred Warrants set forth opposite such Buyer’s name in Column (6) on the
Schedule of Buyers.  This paragraph shall not apply to any Buyer for which the
number of shares of Series A-2 Shares set forth next to the Buyer’s name on the
Schedule of Buyers is zero (0).

 

(c)           Purchase of Exchange Notes and Exchange Warrants.  Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below,
on the First Closing Date (as defined below), the Company shall issue to each
Buyer, and each Buyer severally, but not jointly, agrees to purchase and acquire
from the Company an Exchange Note in the aggregate principal amount set forth
opposite the Buyer’s name in Column (7) on the Schedule of Buyers and the
Exchange Warrants set forth opposite the Buyer’s name in Column (8) on the
Schedule of Buyers.  This paragraph shall not apply to any Buyer for which the
amount of Exchange Notes set forth next to the Buyer’s name on the Schedule of
Buyers is zero (0).  The Company agrees and acknowledges that the Exchange
Notes, Exchange Warrants, and Series A-2 Shares are being issued hereunder to
the Buyers thereof solely in exchange for other securities of the Company for
purposes of Rule 144(d)(3)(ii) under the 1933 Act.

 

(d)           Purchase Price.  The purchase price for the Series A-1 Shares
(together with the related Preferred Warrants described in Section 1(a) above)
shall be $5.00 per Series A-1 Share.  The purchase price for the Series A-2
Shares (including the related Preferred Warrants described in
Section 1(b) above) shall be $5.00 principal amount of Existing Notes per
Series A-2

 

2

--------------------------------------------------------------------------------


 

Share.  The purchase price for the Exchange Notes (including the related
Exchange Warrants described in Section 1(c) above) shall be equal to $1.00 for
each $1.00 of principal amount under the Exchange Notes.

 

(e)           Payment of Purchase Price.  On the First Closing Date (as defined
below), the aggregate purchase price to be paid by each Buyer for all of the
Preferred Shares, Exchange Notes, and Warrants being purchased hereunder
(referred to as the “Investment Amount”) shall be paid in the form of: 
(i) cash, in the amount set forth opposite the Buyer’s name in Column (2) on the
Schedule of Buyers, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the surrender
and exchange of all rights under the Existing Notes, with the total remaining
value, including unpaid principal and accrued but unpaid interest, set forth
opposite the Buyer’s name in Column (1) on the Schedule of Buyers, and the
surrender and exchange of all rights under and with respect to the Existing
Warrants.  Upon the First Closing and receipt of the Investment Amounts
described above, the Company shall deliver to each Buyer the Series A-1 Shares,
the Series A-2 Shares, the Exchange Notes, and the Warrants which such Buyer is
then purchasing, duly executed on behalf of the Company and registered in the
name of such Buyer or its designee.

 

(f)            Option to Purchase Series A-1 Shares.

 

(i)            The Company hereby grants to the Buyers of Preferred Stock (as
defined below) an option (the “Series A-1 Option”), upon the terms and subject
to the conditions herein contained, to purchase up to an aggregate of one
million (1,000,000) Series A-1 Shares (the “Option Shares”) for a purchase price
of $5.00 per Series A-1 Share.  Notwithstanding the foregoing and subject to the
terms and conditions set forth below in this Section 1(f), (A) the Buyers of
Series A-1 Shares (the “A-1 Buyers”) shall have the first right to purchase the
first three hundred fifty thousand (350,000) Option Shares (the “Initial Option
Shares”) pursuant to this Series A-1 Option and (B) the Buyers of Series A-2
Shares (the “A-2 Buyers”) shall have the first right to purchase the remaining
six hundred fifty thousand (650,000) Option Shares plus the Initial Option
Shares, if any, not purchased by the A-1 Buyers (the “Remaining Shares”).  The
right of the A-2 Buyers to purchase the Remaining Shares shall be contingent
upon (1) the purchase by the A-1 Buyers of all, but not less than all, of the
Initial Option Shares or (2) the failure of the A-1 Buyers to purchase all of
the Initial Option Shares on or before the date that is five (5) months from the
date of the First Closing (the “Remaining Share Condition”).

 

(ii)           With regard to the purchase of the Initial Option Shares, each
A-1 Buyer shall be entitled to purchase a maximum number of Initial Option
Shares pursuant to the Series A-1 Option in the same proportion as its purchase
obligation set forth in Column (3) on the Schedule of Buyers; provided that any
A-1 Buyer may assign its rights to purchase Initial Option Shares under this
Section 1(f)(ii) to any other Buyer.  The Series A-1 Option may be exercised by
the A-1 Buyers for the purchase of Initial Option Shares by delivering an
Exercise Notice (as defined below) to the Company at any time and from time to
time after the date hereof up until 5:00 p.m., New York City time, on the date
that is five (5) months from the date of the First Closing.  Any A-1 Buyer who
elects to purchase Initial Option Shares in accordance with this
Section 1(f)(ii) must provide the Company with written notice (an “Exercise
Notice”) stating that such Buyer is exercising its Series A-1 Option and setting
forth the number of Initial

 

3

--------------------------------------------------------------------------------


 

Option Shares such Buyer intends to purchase.

 

(iii)          Upon the occurrence of the Remaining Share Condition, each A-2
Buyer shall be entitled to purchase a maximum number of Remaining Shares
pursuant to the Series A-1 Option in the same proportion as its purchase
obligation set forth in Column (5) on the Schedule of Buyers; provided that any
A-2 Buyer may assign its rights to purchase Remaining Shares under this
Section 1(f)(iii) to any other Buyer.  The Series A-1 Option may be exercised by
the A-2 Buyers for the purchase of Remaining Shares by delivering an Exercise
Notice to the Company at any time after the Remaining Share Condition occurs and
from time to time thereafter until 5:00 p.m., New York City time, on the date
that is six (6) months from the date of the First Closing (the “Option
Expiration Date”).

 

(iv)          In addition to any other limitation provided herein, in no event
shall any part of the Series A-1 Option be exercisable unless the applicable
Exercise Notice is delivered to the Company on or before the Option Expiration
Date, provided that in the event that the A-1 Buyers purchased all of the
Initial Option Shares pursuant to the Series A-1 Option and the A-2 Buyers did
not purchase all of the Remaining Shares pursuant hereto, then the A-1 Buyers
shall have the right to purchase any Remaining Shares not purchased by the A-2
Buyers (the “Remaining Unpurchased Shares”) by delivering to the Company an
Exercise Notice with respect thereto no later than thirty (30) days after the
Option Expiration Date.  Each A-1 Buyer shall have the right to purchase the
Remaining Unpurchased Shares in the same proportion as its purchase obligation
set forth in Column (3) on the Schedule of Buyers; provided that any A-1 Buyer
may assign its rights to purchase the Remaining Unpurchased Shares under this
Section 1(f)(iv) to any other Buyer.

 

(v)           Notwithstanding anything in this Agreement to the contrary, upon
the Company’s receipt of an Exercise Notice, if the Board of Directors of the
Company determines in good faith that the Company’s anticipated capital
resources (including access to borrowing availability under credit facilities)
will be sufficient to fund the Company’s operations for a period of at least
twelve (12) months after the Company’s receipt of the Exercise Notice, then the
Company shall have the right to refuse the exercise of the Series A-1 Option by
delivering, prior to the Option Closing Date (as defined below), a written
notice to the exercising Buyers stating that the Board of Directors has made
such determination, in which event the Buyers will not have the right to
exercise the Series A-1 Option (a “Refusal Notice”).  After any such Refusal
Notice, the Buyers will have the right to deliver a subsequent Exercise Notice
at any time after the thirtieth (30th) day after receipt of the Refusal Notice,
subject to the Company’s right to issue a Refusal Notice again at such time. 
Notwithstanding the foregoing, in the event that a Refusal Notice is delivered
in response to an Exercise Notice properly delivered by the A-1 Buyers on or
before the date that is five (5) months from the date of the First Closing, then
the A-2 Buyers shall not have a right to purchase any Remaining Shares unless
the A-1 Buyers are first provided with an opportunity to purchase the Initial
Option Shares covered by such Exercise Notice.  In addition, in the event that a
Refusal Notice is delivered in response to an Exercise Notice properly delivered
by the A-2 Buyers prior to the Option Expiration Date, then the A-1 Buyers shall
not have the right to purchase any Remaining Unpurchased Shares unless the A-2
Buyers are first provided with an opportunity to purchase the Remaining Shares
covered by such Exercise Notice.

 

4

--------------------------------------------------------------------------------


 

(g)           Closing.  The purchase and sale of the Series A-1 Shares, the
Series A-2 Shares, the Exchange Notes, and the Warrants (the “First Closing”)
shall occur on the First Closing Date at the offices of Foley & Lardner LLP, 100
North Tampa Street, Suite 2700, Tampa, Florida 33602.  The date and time of the
First Closing (the “First Closing Date”) shall be 10:00 a.m., New York, NY Time,
on the date hereof, subject to notification of satisfaction (or waiver) of the
conditions to the First Closing set forth in Sections 6 and 7 below (or such
later date as is mutually agreed to by the Company and each Buyer).  The closing
with respect to each exercise of the Series A-1 Option shall occur on a date
(each such date, an “Option Closing Date”) specified by the exercising Buyer
that is not less than fifteen (15) business days nor more than twenty (20)
business days following the date upon which such Buyer provides the Company with
an Exercise Notice.  The First Closing Date and each Option Closing Date are
herein referred to as a “Closing Date” and each closing hereunder is referred to
as a “Closing.”

 

(h)           Certain Definitions.  For purposes of this Agreement, the
following capitalized terms shall have the following meanings:

 

(i)            “Conversion Shares” means shares of Common Stock issuable upon
the conversion of the Preferred Shares or Exchange Notes.

 

(ii)           “Preferred Shares” means shares of Series A-1 Shares and/or
Series A-2 Shares, as applicable.

 

(iii)          “Schedule of Buyers” means the Schedule of Buyers attached to
this Agreement.

 

(iv)          “Securities” means the Exchange Notes, Preferred Shares,
Conversion Shares, and Warrant Shares.

 

(v)           “Series A-1 Shares” means shares of Series A-1 Preferred
(including any shares issued as dividends on the Series A-1 Preferred), and
“Series A-2 Shares” means shares of Series A-2 Preferred (including any shares
issued as dividends on the Series A-2 Preferred).

 

(vi)          “Warrants” means the Preferred Warrants and Exchange Warrants.

 

(vii)         “Warrant Shares” means the shares of Common Stock issuable upon
the exercise of the Warrants.

 

2.             BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

(a)           No Public Sale or Distribution.  Such Buyer is acquiring the
Preferred Shares, the Exchange Notes, and the Warrants, as applicable, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in

 

5

--------------------------------------------------------------------------------


 

accordance with or pursuant to a registration statement or an exemption from the
registration requirements of the 1933 Act and applicable state securities laws. 
Such Buyer presently does not have any agreement or understanding, directly or
indirectly, with any person to distribute any of the Securities.

 

(b)           Qualified Institutional Buyer; Accredited Investor Status.  Such
Buyer is a “qualified institutional buyer” as defined in Rule 144A under the
1933 Act (a “QIB”) and/or such Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.

 

(c)           Transfer or Resale.  In connection with such Buyer’s subsequent
offers to sell, such Buyer (i) will offer the Securities for resale only upon
the terms and conditions set forth in this Agreement (the “Exempt Resales”), and
(ii) will solicit offers to buy the Securities only from, and will offer and
sell the Securities only to, (A) persons reasonably believed by such Buyer to be
QIBs or (B) persons reasonably believed by such Buyer to be an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”) or (C) persons reasonably believed by such Buyer to be non-U.S.
persons referred to in Regulation S under the 1933 Act (“Non-U.S. Persons”), and
in connection with each such sale, it will take reasonable steps to ensure that
the purchaser of such Securities is aware that such sale is being made in
reliance on Rule 144A, Regulation D or Regulation S, as applicable.

 

(d)           General Solicitation.  No form of general solicitation or general
advertising in violation of the 1933 Act has been or will be used nor will any
offers in any manner involving a public offering within the meaning of
Section 4(2) of the 1933 Act or, with respect to any Securities to be sold in
reliance on Regulation S, by means of any directed selling efforts be made by
such Buyer or any of its representatives in connection with the offer and sale
of any of the Securities.

 

(e)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments, and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(f)            Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Buyer.  Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company and have
received what such Buyer and its advisors, if any, believe to be satisfactory
answers to any such inquiries.  Such Buyer understands that its investment in
the Securities involves a high degree of risk.  Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(g)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made

 

6

--------------------------------------------------------------------------------


 

any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(h)           Restrictions.  Such Buyer understands that except as provided in
this Agreement and the Registration Rights Agreement: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Buyer shall have delivered to
the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, such as Rule 144 or Rule 144A promulgated under the 1933 Act (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined in
Section 3(p)) through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) except as set forth in the Registration Rights Agreement, neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  The Securities may be pledged in
connection with a bona fide margin account or other loan secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined below), including, without limitation,
this Section 2(h); provided, that in order to make any sale, transfer or
assignment of Securities, such Buyer and its pledgee makes such disposition in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.

 

(i)            Legends.  Buyer understands that the certificates or other
instruments representing the Preferred Shares, the Exchange Notes and the
Warrants and, until such time as the resale of the Conversion Shares and the
Warrant Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the certificates representing the Securities,
except as set forth below, shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN/THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED,

 

7

--------------------------------------------------------------------------------


 

OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act or (ii) in connection
with a sale, assignment or other transfer, such holder provides the Company with
an opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act.

 

(j)            Validity; Enforcement.  This Agreement and the Registration
Rights Agreement have been duly and validly authorized, executed and delivered
on behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or by applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies, and
except that any rights to indemnity or contribution under the Transaction
Documents (as defined below) may be limited by federal and state securities laws
and public policy considerations.

 

(k)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such
Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(l)            Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.  Such Buyer represents
that it was not organized solely for purposes of making an investment in the
Company.

 

(m)          Certain Trading Activities.  Such Buyer has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined in
Regulation SHO promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) involving the Company’s securities) since the time that
such Buyer was first contacted by the Company or any other Person regarding an
investment in the

 

8

--------------------------------------------------------------------------------


 

Company.  Such Buyer covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed by the
Company.  Such Buyer has maintained, and covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to Section 4(e) such Buyer will maintain, the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction) and any information other than the
terms of this transaction that the Company provided to such Buyer on a
confidential basis.

 

(n)           No Group.  Other than affiliates of such Buyer who are also Buyers
under this Agreement, such Buyer is not under common control with or acting in
concert with any other Buyer and is not part of a “group.”  Other than Carlyle
Liquid, LLC, Carlyle Holdings, LLC, Abdi Mahamedi, Atlantic Realty, and Ricardo
Salas (the “Affiliated Investors”), no Buyer, together with its affiliates,
will, following any Closing, beneficially own more than 10% of the voting power
of the Company’s then-outstanding capital stock.

 

(o)           Buyer Due Diligence.  Such Buyer acknowledges that, except for the
matters that are expressly covered by the provisions of this Agreement,
including the exhibits and schedules hereto, such Buyer is relying on its own
investigation and analysis in entering into this Agreement and consummating the
transactions contemplated hereby.  Such Buyer is informed and sophisticated in
the transactions contemplated by this Agreement and has undertaken such
investigation, and has been provided with and has evaluated such documents and
information, as it has deemed necessary in connection with the execution,
delivery and performance of this Agreement.  Such Buyer is consummating the
transactions contemplated by this Agreement without any representation or
warranty, expressed or implied, by the Company except as expressly set forth in
this Agreement and the exhibits and schedules hereto.  Such Buyer acknowledges
and agrees that the Company does not make and has not made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a)           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns capital stock or holds an equity or
similar interest) are corporations or other legal entities duly organized and
validly existing in good standing under the laws of the jurisdictions in which
they are organized, as set forth on Schedule 3(a), and have the requisite power
and authorization to own their properties and to carry on their business as now
being conducted.  The Company and each Subsidiary is duly qualified as a foreign
corporation or other legal entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, as set forth on
Schedule 3(a), except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets,

 

9

--------------------------------------------------------------------------------


 

operations, results of operations, or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole.  The Company has no Subsidiaries
except as set forth on Schedule 3(a).

 

(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Securities, the Registration Rights
Agreement, the Security Agreement, the Irrevocable Transfer Agent Instructions
(as defined in Section 5) and each of the other agreements entered into by the
parties hereto in connection with the Transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof.  The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Shares, the Exchange Notes and the
Warrants and the reservation for issuance and the issuance of the Conversion
Shares and the Warrant Shares issuable upon conversion, issuance or exercise
thereof, as the case may be, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders.  This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies, and except that any
rights to indemnity or contribution under the Transaction Documents may be
limited by federal and state securities laws and public policy considerations.

 

(c)           Issuance of Securities.  The Preferred Shares, the Exchange Notes
and the Warrants are duly authorized and, upon issuance in accordance with the
terms hereof, shall be free from all taxes, liens and charges with respect to
the issue thereof.  Upon the filing of the Charter Amendment (as defined in
Section 4(m) hereof) with the Delaware Secretary of State, the number of shares
of Common Stock which equals the sum of 100% of the number of shares of Common
Stock issuable upon conversion of the Preferred Shares and the Exchange Notes
and exercise of the Warrants to be issued at the First Closing will be duly
authorized and reserved for issuance.  Upon conversion, exercise or issuance in
accordance with the terms of the Preferred Shares, the Exchange Notes and the
Warrants, the Conversion Shares and the Warrant Shares, as the case may be, will
be validly issued, fully paid and nonassessable and free from all taxes, liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.  Assuming the accuracy of
each of the representations and warranties of the Buyers contained in Section 2,
the issuance by the Company of the Securities is exempt from the registration
requirements of Section 5 of the 1933 Act.

 

(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Preferred Shares, the Exchange Notes and the Warrants and the
reservation for issuance and issuance of the Conversion Shares and the Warrant
Shares) will not (i) result in a violation of the certificate of incorporation,
any certificate of designations, preferences and rights of any outstanding
series

 

10

--------------------------------------------------------------------------------


 

of preferred stock or the bylaws of the Company or any of its Subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, except which are the subject of written waivers or
consents which have been obtained or effected on or prior to the applicable
Closing Date or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the Principal Market (as defined below))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except in
the case of clauses (ii) and (iii), for such breaches or defaults as could not
reasonably be expected to have a Material Adverse Effect.

 

(e)           Consents.  Except as disclosed in Schedule 3(e), the Company is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof.  All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the First Closing Date (other than filings and reports
relating to the offer and sale of the Securities required under Regulation D or
applicable securities or “Blue Sky” laws as contemplated under Section 4(b) of
this Agreement), and the Company and its Subsidiaries are unaware of any facts
or circumstances which might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence. 
The Company is not in violation of the listing requirements of the Principal
Market (as defined below) and has no knowledge of any facts which would
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.

 

(f)            Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that, except as set forth on
Schedule 3(f), no Buyer is (i) an officer or director of the Company, (ii) an
“affiliate” of the Company (as defined in Rule 144) or (iii) to the knowledge of
the Company, a “beneficial owner” of more than 10% of the Common Stock (as
defined for purposes of Rule 13d-3 of the Exchange Act).  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the Transactions contemplated hereby and thereby, and any advice given by a
Buyer or any of its representatives or agents in connection with the Transaction
Documents and the Transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities.

 

(g)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for

 

11

--------------------------------------------------------------------------------


 

persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.

 

(h)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.

 

(i)            Rights Agreement.  The Company has not adopted a stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 

(j)            SEC Documents.  The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
filed prior to the date hereof (whether or not required to be filed), and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”).  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and, to the Company’s knowledge, none of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(k)           Financial Statements.  As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(l)            Absence of Certain Changes.  Except as disclosed in Schedule
3(l) or in the SEC Documents, since December 31, 2008 (i) there has been no
Material Adverse Effect, and (ii) the Company has not (A) declared or paid any
dividends, (B) sold any assets, individually or in the aggregate, in excess of
$100,000 outside of the ordinary course of business, or (C) had capital
expenditures, individually or in the aggregate, in excess of $250,000.  The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary

 

12

--------------------------------------------------------------------------------


 

bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.  The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
First Closing, will not be Insolvent (as defined below).  For purposes of this
Section 3(l), “Insolvent” means (i) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, or (ii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature.

 

(m)          Conduct of Business.  Neither the Company nor its Subsidiaries is
in violation of any term of or in default under its Certificate of Incorporation
or Bylaws or their organizational charter or bylaws, respectively.  Except as
disclosed in Schedule 3(m), neither the Company nor any of its Subsidiaries is
in violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect.  Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the OTC Bulletin Board (the
“Principal Market”) other than violations which could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
and has no knowledge of any facts or circumstances which would reasonably lead
to delisting or suspension of the Common Stock by the Principal Market in the
foreseeable future.  Except as disclosed on Schedule 3(m), since January 1,
2006, (i) the Common Stock has been designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market.

 

(n)           Regulatory Permits.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(o)           Equity Capitalization.  As of the date hereof, the number of
shares and type of all authorized, issued, and outstanding capital stock of the
Company, and all shares of Common Stock reserved for issuance under the Plans
(as defined below), is set forth in Schedule 3(o).  All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.  All of such outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable.  No shares of capital
stock of the Company are subject to preemptive rights or any other similar
rights of the shareholders of the Company or any liens or encumbrances imposed
through the actions or failure to act of the Company.  Except as disclosed in
the SEC Documents and other than pursuant to this Agreement and as contemplated
by the Company’s employee and director benefit, incentive, or option plans
disclosed in the Company’s SEC Documents (the “Plans”), (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, and (ii) there are no

 

13

--------------------------------------------------------------------------------


 

agreements, understandings, claims, antidilution protection or other commitments
or rights of any character whatsoever that could require the Company to issue
additional shares of capital stock of the Company or adjust the purchase or
exercise price of any such instrument.  Except as disclosed in the SEC
Documents, there are no agreements or arrangements (other than the Registration
Rights Agreement) under which the Company is obligated to register the sale of
any of its securities under the 1933 Act.

 

(p)           Indebtedness and Other Contracts.  Except as disclosed in Schedule
3(p) or in the SEC Documents, neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness, or (ii) is in violation of any term of or
in default under any contract, agreement or instrument relating to any
Indebtedness.  For purposes of this Agreement:  (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations (as defined below) in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above;
(y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(q)           Absence of Litigation.  Except as disclosed in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the Common Stock or any of the Company’s
Subsidiaries that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

(r)            Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(s)           Employee Relations.  Except as disclosed in Schedule 3(s), neither
the Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or employs any member of a union.  The Company and its Subsidiaries
believe that their relations with their employees are good.  No executive
officer of the Company (as defined in Rule 501(f) of the 1933 Act) has notified
the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company.  No executive officer of
the Company, to the knowledge of the Company, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant.  The Company and
its Subsidiaries are in compliance with all federal, state, local and foreign
laws and regulations respecting employment and employment practices, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(t)            Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(t) or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(u)           Intellectual Property Rights.  To the knowledge of the Company and
except as set forth in the SEC Documents, the Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted.  The Company does not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property Rights
of others.  Except as set forth in Schedule 3(u), there is no claim, action or
proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company or its Subsidiaries regarding its Intellectual
Property Rights which could have a Material Adverse Effect.

 

15

--------------------------------------------------------------------------------


 

(v)           Environmental Laws.  The Company and its Subsidiaries (i) are in
material compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all material permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in material compliance with all terms and conditions of
any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(w)          Tax Status.  The Company and each of its Subsidiaries (i) has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction in which such filings are required,
(ii) has paid all taxes and other governmental assessments and charges that are
owed by it, including all taxes shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and for
which adequate reserves have been established on the Company’s books, and
(iii) has set aside on its books provision reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction.

 

(x)            Disclosure.  The Company confirms that it has not provided any of
the Buyers or their respective agents or counsel with any information that will
constitute material, nonpublic information on the First Closing Date, other than
information and documentation regarding the transactions contemplated by this
Agreement, which information shall be included on the 8-K Filing (as defined in
Section 4(e) below).  The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company.  The Company acknowledges and agrees that no Buyer
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.

 

(y)           Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of any of
the Securities, (ii) sold, bid for, purchased, or paid anyone any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company.

 

16

--------------------------------------------------------------------------------


 

(z)            Internal Accounting and Disclosure Controls.  The Company and
each of its Subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  Except as set forth in the SEC Documents, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 under
the Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.  Except as set forth in the SEC Documents, during
the twelve months prior to the date hereof neither the Company nor any of its
Subsidiaries have received any notice or correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of the Company or any of its Subsidiaries.

 

(aa)         Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
a company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of  1940, as amended.

 

(bb)         U.S. Real Property Holding Corporation.  The Company is not, nor
has ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Buyer’s request.

 

(cc)         Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
(25%) or more of the total equity of a bank or any  equity that is subject to
the BHCA and to regulation by the Federal Reserve.  Neither the Company nor any
of its Subsidiaries or affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(dd)         Trading Activities.  It is understood and acknowledged by the
Company that, except as set forth in Section 4(l) of this Agreement (which
contains certain covenants by the Buyers):  (i) none of the Buyers have been
asked to agree, nor has any Buyer agreed, to desist

 

17

--------------------------------------------------------------------------------


 

from purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) any Buyer, and counter parties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iii) each Buyer shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction.  The
Company further understands and acknowledges that one or more Buyers may engage
in hedging and/or trading activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Conversion Shares and the Warrant Shares are being
determined and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted. 
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement, the Notes, the Warrants
or any of the documents executed in connection herewith, except to the extent
such hedging and/trading activities violate the provisions of Section 4(l) of
this Agreement.

 

(ee)         Shell Company Status.  The Company is not, nor has it at any time
previously been, considered a “shell company” within the meaning of
Rule 144(i)(1)(i) (or any successor rule) under the 1933 Act.

 

4.             COVENANTS.

 

(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

 

(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall, on or
before any applicable Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date.  The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following any Closing Date.

 

(c)           Reporting Status.  With a view to making available to the Buyers
the benefits of Rule 144 promulgated under the 1933 Act or any similar rule or
regulation of the Commission that may at any time permit the Buyers to sell
securities of the Company to the public without registration, the Company shall
use its commercially reasonable efforts to: (i) make and keep public information
available, as those terms are understood and defined in Rule 144; (ii) file with
the Commission in a timely manner all reports and other documents required of
the Company under the 1933 Act and the Exchange Act; and (iii) furnish to each
Buyer, so long as such Buyer owns Registrable Securities (as defined in the
Registration Rights Agreement) (the “Reporting Period”), promptly upon request,
(A) a written statement by the Company, if true, that it has complied with the
applicable reporting requirements of Rule 144, the 1933 Act and the

 

18

--------------------------------------------------------------------------------


 

Exchange Act, (B) a copy of the most recent annual or quarterly report of the
Company and copies of such other reports and documents so filed by the Company,
(C) the information required by Rule 144A(d)(4) (or any successor rule) under
the 1933 Act, and (D) such other information as may be reasonably requested to
permit the Buyers to sell such securities pursuant to Rule 144 without
registration.

 

(d)           Fees.  The Company shall be responsible for the payment of any
placement agent’s fees, transfer taxes or stamp duties, financial advisory fees,
or broker’s commissions (other than for Persons engaged by any Buyer) relating
to or arising out of the transactions contemplated hereby.  Except as otherwise
set forth in this Agreement or in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

 

(e)           Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York, NY Time, on the fourth Business Day following the
date hereof, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act, and attaching the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of Exchange Note, the Security Agreement, and the
Registration Rights Agreement) as exhibits to such filing (including all
attachments, the “8-K Filing”).  Neither the Company nor any Buyer shall issue
any press releases or any other public statements with respect to the
Transactions; provided, however, that the Company shall be entitled, without the
prior approval of any Buyer, to make any press release or other public
disclosure with respect to such Transactions (i) in substantial conformity with
the 8-K Filing and (ii) as is required by applicable law and regulations.

 

(f)            Reservation of Shares.  From and after the filing of the Charter
Amendment with the Delaware Secretary of State, the Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, 100% of the Conversion Shares and the Warrant Shares.

 

(g)           Sales by Buyers.  Each Buyer will sell any Securities sold by it
in compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the 1933 Act and the rules and regulations promulgated thereunder.  No
Buyer will make any sale, transfer or other disposition of the Securities in
violation of the federal or state securities laws.

 

(h)           Like Treatment of Noteholders.  The terms of the Exchange
Note(s) issued to each Buyer pursuant to the terms of this Agreement and the
Transaction Documents shall be identical in all material respects.  In addition,
neither the Company nor any of its affiliates shall, directly or indirectly, pay
or cause to be paid any consideration (immediate or contingent), whether by way
of interest, fee, payment for the redemption or conversion of the Exchange
Notes, or otherwise, to any Buyer of Exchange Notes or holder of Exchange Notes,
for or as an inducement to, or in connection with the solicitation of, any
consent, waiver or amendment of any terms or provisions of the Transaction
Documents, unless such consideration is required to be paid to all Buyers of
Exchange Notes or holders of Exchange Notes bound by such consent, waiver or
amendment.  The Company shall not, directly or indirectly, redeem any Exchange

 

19

--------------------------------------------------------------------------------


 

Notes unless such offer of redemption is made pro rata to all Buyers of Exchange
Notes or holders of Exchange Notes, as the case may be, on identical terms.  For
clarification purposes, this provision constitutes a separate right granted by
the Company to each Buyer of Exchange Notes and negotiated separately by each
Buyer of Exchange Notes, is intended for the Company to treat the Buyers of
Exchange Notes as a class, and shall not in any way be construed as the Buyers
of Exchange Notes acting in concert or as a group with respect to the purchase,
disposition or voting of Exchange Notes or otherwise.

 

(i)            Indemnification.  In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
material misrepresentation or breach of any material representation or warranty
made by the Company in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
material covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) any disclosure made by such Buyer pursuant to
Section 4(e).  To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.  Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 4(i) shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.  Notwithstanding anything herein to the contrary,
the Company shall have no indemnification obligations to any Buyer hereunder to
the extent that an Indemnified Liability is attributable to the gross negligence
or willful misconduct of such Buyer.

 

(j)            Tax Matters.  The Buyers and the Company agree that each of
(i) the Series A-1 Shares and the Preferred Warrants issued thereon, (ii) the
Series A-2 Shares and the Preferred Warrants issued thereon, and (iii) the
Exchange Notes and the Exchange Warrants constitute an “investment unit” for
purposes of Section 1273(c)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”).  The Buyers shall notify the Company of their determination of the
allocation of the issue price of such investment unit among the Series A-1
Shares and the Preferred Warrants, the Series A-2 Shares and the Preferred
Warrants, and the Exchange Notes

 

20

--------------------------------------------------------------------------------


 

and the Exchange Warrants in accordance with Section 1273(c)(2) of the Code and
Treasury Regulation Section 1.1273-2(h), and neither the Buyers nor the Company
shall take any position inconsistent with such allocation in any tax return or
in any judicial or administrative proceeding in respect of taxes so long as the
same allocation is made by all Buyers.

 

(k)           RESERVED.

 

(l)            No Transactions Pending Announcement of Transaction.  Each Buyer
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it has engaged or will engage in any transactions in the
securities of the Company (including short sales within the meaning of SEC
Regulation SHO) from the time that it has first learned of the transactions
contemplated by this Agreement until the time that the transactions contemplated
by this Agreement are publicly disclosed by the Company.  Such Buyer has
maintained, and covenants that until such time as the transactions contemplated
by this Agreement are publicly disclosed by the Company pursuant to
Section 4(e) hereof, such Buyer will maintain, the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction) and any information other than the
terms of this transaction that the Company provided to Buyer on a confidential
basis.

 

(m)          Shareholder Approval of Charter Amendment.  The Buyers have been
informed by the Company that the Company does not have sufficient shares of
Common Stock authorized to enable the Buyers to fully convert the Exchange Notes
and the Preferred Shares and to fully exercise the purchase rights represented
by the Warrants.  The Company shall hold a special meeting of shareholders
(which may also be at the annual meeting of shareholders) at the earliest
practical date, and in any event on or before July 31, 2009, for the purpose of
obtaining shareholder approval of an amendment to the Company’s Certificate of
Incorporation (“Shareholder Approval”) in substantially the form attached as
Exhibit I hereto (the “Charter Amendment”), with the recommendation of the
Company’s Board of Directors that such proposal be approved, and the Company
shall solicit proxies from its shareholders in connection therewith in the same
manner as all other management proposals in such proxy statement, and shall
otherwise use commercially reasonable efforts to solicit from its shareholders
proxies in favor of such matters and to obtain Shareholder Approval.  All
management-appointed proxy holders shall vote their proxies in favor of such
proposal.  If the Company does not obtain Shareholder Approval at the first
meeting, the Company shall call a meeting every four months thereafter to seek
Shareholder Approval until the earlier of (i) the date Shareholder Approval is
obtained or (ii) the date that there are no Exchange Notes or Preferred Shares
outstanding.  Upon obtaining Shareholder Approval, the Company will, as soon as
practicable thereafter, file the Charter Amendment with the Delaware Secretary
of State.

 

(n)           Approval of Charter Amendment by Buyers of Series A-1 Shares and
Series A-2 Shares.  Each Buyer of Series A-1 Shares and each Buyer of Series A-2
Shares agrees to vote all shares of capital stock of the Company, including,
without limitation, shares of the Company’s Common Stock, shares of the
Company’s Series A-1 Preferred, and shares of the Company’s Series A-2
Preferred, registered in his, her or its name, beneficially owned by him, her or
it, or for which he, she or it holds a proxy (including those shares identified
in the Voting Proxy Agreements described in Section 7(j) hereof) as of the date
of this Agreement and any and all other shares of capital stock or other voting
securities of the Company legally or beneficially

 

21

--------------------------------------------------------------------------------


 

owned by him, her or it or for which he, she or it holds a proxy (including
those shares identified in the Voting Proxy Agreements described in
Section 7(j) hereof) after the date of this Agreement or acquired by him, her or
it after the date of this Agreement (including, without limitation, through new
issuances, exercises of stock options or warrants, conversion or exchange of
convertible or exchangeable securities, stock splits, stock dividends,
recapitalizations and similar events) in favor of the Charter Amendment to
increase the number of authorized shares of Common Stock to 300,000,000.

 

(o)           Information Rights.  The holders of the Exchange Notes shall have
the right to receive unaudited monthly financial statements of the Company
(consisting of a balance sheet and income statement in a form ordinarily
prepared by the Company) upon written request to the Company and upon entering
into a mutually agreeable nondisclosure agreement with the Company acknowledging
that such financial statements constitute “material nonpublic information” of
the Company.

 

(p)           Board Observation Rights. The Buyers of Exchange Notes hereunder
hereby appoint Dwight Mamanteo (the “Observer”) as their representative to serve
as an observer to the Board of Directors of the Company (the “Board”).  The
Company agrees that, beginning on the date of the First Closing and continuing
for so long as fifty percent (50%) of the original principal amount of the
Exchange Notes issued on the date of the First Closing remain outstanding, the
Observer:

 

(i)            will have the right to attend all regular and special meetings of
the Board or any committees thereof, provided that the Board or any such
committee may excuse the Observer from portions of the meeting for any
discussions that they reasonably believe to be appropriate only for members of
the Board;

 

(ii)           will be copied on all Board-wide or committee-wide communications
made by the Company and/or Board members and will be provided with all
Board-wide or committee-wide distributed materials, including Board books,
unless the Observer requests in writing not to be copied on such communications
and materials;

 

(iii)          will treat all information received in connection with its Board
observation rights hereunder (“Board Information”) confidentially and not
disclose it to any other third party and will not use the Board Information for
any purposes other than representing the interests of the holders of the
Exchange Notes with respect to their rights under the Exchange Notes;
notwithstanding the foregoing, the Observer may share Board Information with any
holder of Exchange Notes that enters into a confidentiality agreement with the
Company in a form reasonably acceptable to the Company;

 

Observer agrees that much of the Board Information will be “material nonpublic
information” and that Observer will at all times comply with SEC Regulation FD
and applicable insider trading laws with respect thereto.  Observer also agrees
that its rights under this Section 3(p) are being granted to Observer personally
and that Observer may not designate any other person to attend Board or
committee meetings in lieu of Observer, unless otherwise consented to in writing
by the Company.  The Company agrees to reimburse Observer for any reasonable
out-of-pocket

 

22

--------------------------------------------------------------------------------


 

travel expenses incurred by the Observer in attending any Board or committee
meeting pursuant to this Section 4(p).

 

(q)           Sale of South Korean Manufacturing Facility.  In the event that
Liquidmetal Korea Co. Ltd., a subsidiary of the Company organized under the laws
of the Republic of Korea (“LMK”), sells its manufacturing facility in the
Republic of Korea (the “Facility”), the Company will cause LMK to use its best
efforts to transfer and distribute the proceeds of sale (net of transaction
expenses and the payoff of obligations encumbering the Facility), or as much
thereof as shall be permitted to be transferred under the laws and procedures of
the Republic of Korea, to the Company.  The Company will use any such proceeds
received by it solely to pay the outstanding principal of the Exchange Notes
pursuant to Section 1(i) of the Exchange Notes as promptly as practicable after
the Company’s receipt of such proceeds.

 

5.             TRANSFER AGENT INSTRUCTIONS.  Within three (3) business days
after the First Closing Date, the Company shall issue irrevocable instructions
to its transfer agent, and any subsequent transfer agent, to issue certificates
or credit shares to the applicable balance accounts at The Depository Trust
Company (“DTC”), registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares and the Warrant Shares in such amounts as
specified from time to time by each Buyer to the Company upon conversion of the
Series A-1 Shares, the Series A-2 Shares, and the Exchange Notes or exercise of
the Warrants in the form of Exhibit E attached hereto (the “Irrevocable Transfer
Agent Instructions”).  No instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, and stop transfer instructions to
give effect to Section 2(h) hereof, will be given by the Company to its transfer
agent with respect to the Warrant Shares and Conversion Shares, and that the
Conversion Shares and the Warrant Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents.  If a Buyer effects a sale,
assignment or transfer of the Securities in accordance with Sections 2(c), (h),
and (i) hereof, the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit notes or
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by such Buyer to effect such sale, transfer or
assignment.  In the event that such sale, assignment or transfer involves
Securities sold, assigned or transferred pursuant to an effective registration
statement or pursuant to Rule 144, the transfer agent shall issue such
Securities to the Buyer, assignee or transferee, as the case may be, without any
restrictive legend so long as the Buyer complies with the terms of
Section 2(h) and Section 2(i).  The Company acknowledges that a breach by it of
its obligations under this Section 5 will cause irreparable harm to a Buyer. 
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5 will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Section 5, that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer.  Nothing in this Section 5 will affect in any
way the Buyer’s obligations and agreements set forth in Section 4 hereof to
comply with all applicable prospectus delivery requirements, upon resale of the
Securities.

 

6.             CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY.  The
obligation of the Company hereunder to issue the Series A-1 Shares, the
Series A-2 Shares,

 

23

--------------------------------------------------------------------------------


 

the Exchange Notes and the Warrants to each respective Buyer at the First
Closing is subject to the satisfaction, at or before the First Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer with prior written notice thereof:

 

(a)           Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.

 

(b)           Such Buyer and each other Buyer shall have delivered to the
Company the Investment Amount for the Series A-1 Shares, the Series A-2 Shares,
the Exchange Notes, and the Warrants being purchased by such Buyer and each
other Buyer at the First Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company and/or by surrender of
such Buyer’s and each other Buyers’ Existing Notes.  Such Buyer and each other
Buyer surrendering Existing Notes shall also surrender his, her, or its Existing
Warrants.

 

(c)           The representations and warranties of such Buyer shall be true and
correct in all material respects as of the First Closing Date (except for
representations and warranties that speak as of a different date), and such
Buyer shall have performed, satisfied and complied in all material respects with
the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Buyer at or prior to the First
Closing Date.

 

(d)           The Company shall have received written resignations of all
members of the Company’s Board of Directors, other than John Kang and Robert
Biehl, resigning their positions as directors of the Company.

 

7.             CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYERS.  The
obligation of each Buyer hereunder to purchase the Series A-1 Shares, the
Series A-2 Shares, the Exchange Notes and the Warrants at the First Closing is
subject to the satisfaction, at or before the First Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(a)           The Company shall have executed and delivered to such Buyer
(i) each of the Transaction Documents and (ii) the Exchange Notes and the
Warrants being purchased by such Buyer at the First Closing pursuant to this
Agreement.  In addition, the Company shall have issued to such Buyer the
Series A-1 Shares and the Series A-2 Shares being purchased by such Buyer at the
First Closing pursuant to this Agreement.

 

(b)           All of the Buyers shall have executed their respective Transaction
Documents and paid the respective purchase price for their Securities hereunder
(including the wiring of the cash purchase price for the Series A-1 Shares).

 

(c)           The Company shall have filed with the Delaware Secretary of State
a Certificate of Designation for the Preferred Stock in substantially the form
attached hereto as Exhibit F.

 

(d)           The Company shall have delivered to such Buyer a copy of the
Irrevocable

 

24

--------------------------------------------------------------------------------


 

Transfer Agent Instructions, in the form of Exhibit E attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

(e)           The Company shall have delivered to such Buyer a certificate
evidencing the incorporation and good standing of the Company issued by the
Secretary of State of Delaware, as of a date within 10 days of the First Closing
Date and a bring-down good standing certificate issued by the Secretary of State
of Delaware dated as of the First Closing Date.

 

(f)            The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the First Closing Date,
as to (i) the resolutions consistent with Sections 3(b) and 4(k) as adopted by
the Company’s Board of Directors (the “Resolutions”), (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the First Closing.

 

(g)           Each Buyer shall have received the opinion of Foley & Lardner LLP,
the Company’s counsel, dated as of the First Closing Date, in substantially the
form of Exhibit G attached hereto.

 

(h)           The representations and warranties of the Company shall be true
and correct as of the First Closing Date (except for representations and
warranties that speak as of a different date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the First Closing Date.

 

(i)            The Company shall have received the written resignations of all
of the members of the Company’s Board of Directors, other than John Kang and
Robert Biehl, resigning their positions as directors of the Company.  Following
the receipt of such resignations, John Kang and Robert Biehl, as the only
remaining directors, shall (i) set the size of the Company’s Board of Directors
at five (5) members, (ii) appoint Abdi Mahamedi, Bill Scott, and Iraj Azarm to
fill the vacancies on the Company’s Board of Directors (provided, however, that
Bill Scott shall not take office as a director prior to the next regularly
scheduled meeting of the stockholders unless and until the Company first
complies with Rule 14f-1 of the Exchange Act with respect to his appointment),
(iii) approve the Charter Amendment, and (iv) approve the calling of a meeting
of the shareholders for the purpose of obtaining Shareholder Approval of the
Charter Amendment.

 

(j)            The following shareholders of the Company shall have entered into
a Voting Proxy Agreement in substantially the form attached hereto as
Exhibit H:  John Kang, Abdi Mahamedi,  Jack Chitayat, and Ricardo Salas.

 

8.             RELEASE AND WAIVER.  In exchange for the agreements and covenants
of the Company hereunder and effective upon the First Closing, each of the
Buyers, on behalf of himself, herself, or itself and his, her, or its agents,
assigns, heirs, devisees, and successors, releases, waives, and forever
discharges the Company, its agents, officers, directors, shareholders,
employees, attorneys, and representatives, from any and all claims, causes of
action, suits, debts, liabilities, damages and expenses (including attorneys’
fees and costs) of any type whatsoever (collectively, “Claims”), whether known
or unknown, that any of the Buyers have or may have or may have at any time
through the date hereof as a result of any breach or default under the Existing
Notes, the Existing Warrants, or the related Securities Purchase Agreement dated
January 3, 2007, or under the related Registration Rights Agreement dated

 

25

--------------------------------------------------------------------------------


 

January 3, 2007.  Upon the First Closing and the issuance of the Securities in
accordance with this Agreement, each of the Existing Notes will be deemed
satisfied and paid in full and the Existing Warrants will be deemed to be
terminated.

 

9.             MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties; provided that a facsimile signature
(including electronic copies of documents in Adobe PDF format) shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company, the holders of more than one-half of the

 

26

--------------------------------------------------------------------------------


 

outstanding Preferred Shares, and the holders of Exchange Notes representing
more than one-half of the aggregate principal amount of the outstanding Exchange
Notes, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Series A-1 Shares, Series A-2 Shares, Exchange Notes, and Warrants, as
applicable.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement of the waiver is sought. 
The Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.

 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by electronic mail or
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

If to the Company:

 

Liquidmetal Technologies, Inc.
30452 Esperanza
Rancho Santa Margarita, California  92688
Facsimile: (949) 635-2188
Attention:  Tony Chung, CFO
Email:  Tony.Chung@Liquidmetal.com

 

with a copy (which shall not constitute notice) to:

 

Foley & Lardner LLP
100 North Tampa Street, Suite 2700
Tampa, Florida  33602
Facsimile:                                            (813) 221-4210
Attention:                                         Curt Creely, Esq.
Email:                                                                
ccreely@foley.com

 

If to a Buyer, to its address, electronic mail address, and facsimile number set
forth on the Schedule of Buyers, with copies to such Buyer’s representatives as
set forth on the Schedule of Buyers, or to such other address and/or facsimile
number and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,

 

27

--------------------------------------------------------------------------------


 

respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares, the Exchange Notes, and the
Warrants.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of at least a majority
of the outstanding Preferred Shares and the holders of Exchange Notes
representing at least a majority of the aggregate principal amount of the
Exchange Notes then outstanding, except pursuant to a sale of all or
substantially all of the business and assets of the Company whether by means of
merger, consolidation, asset sale, stock sale, or otherwise.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

(i)            Survival.  The representations and warranties of the Company and
the Buyers contained in Sections 2 and 3 and the agreements and covenants set
forth in Sections 4, 5, and 9 shall survive the First Closing.  Each Buyer shall
be responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

(l)            Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents.  Each Buyer confirms
that it has independently participated in the negotiation of the transaction

 

28

--------------------------------------------------------------------------------


 

contemplated hereby with the advice of its own counsel and advisors.  Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

(m)          Reimbursement of Counsel Expenses.  The Company shall reimburse the
holders of the Existing Notes for the reasonable legal fees of one joint legal
counsel to represent them in connection with the transactions contemplated by
this Agreement, provided that such reimbursement shall not exceed $10,000 in
total for such counsel’s fees.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase and Exchange Agreement to be duly
executed as of the date first written above.

 

 

COMPANY:

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Tony Chung

 

 

 

 

 

Name: Tony Chung

 

 

Title:   Chief Financial Officer

 

[Counterpart Signature Page to Securities Purchase and Exchange Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase and Exchange Agreement to be duly
executed as of the date first written above.

 

 

 

BUYERS

 

 

 

 

 

/s/ Carlyle Liquid Holdings, LLC

 

 

 

/s/ Fort Mason Master, LP

 

 

 

/s/ Fort Mason Partners, LP

 

 

 

/s/ The Tail Wind Fund Ltd.

 

 

 

/s/ Solomon Strategic Holdings, Inc.

 

 

 

/s/ Carlyle Liquid, LLC

 

 

 

/s/ Carlyle Holdings, LLC

 

 

 

/s/ Castlerigg Master Investments Ltd.

 

 

 

/s/ Diamond Opportunity Fund, LLC

 

 

 

/s/ Rockmore Investment Master Fund Ltd.

 

 

 

/s/ Abdi Mahamedi

 

 

 

/s/ BridgePointe Master Fund Ltd.

 

 

 

/s/ Iroquois Master Fund

 

 

 

/s/ Rodd Friedman

 

 

 

/s/ Myron Neugeboren

 

 

 

/s/ Ricardo Salas

 

 

 

/s/ Chang Ki Cho

 

 

 

/s/ Eric Brachfeld

 

 

 

/s/ Ed Neugeboren

 

 

 

/s/ Wynnefield Partners Small Cap Value LP

 

[Counterpart Signature Page to Securities Purchase and Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Wynnefield Partners Small Cap Value LP I

 

 

 

/s/ Wynnefield Small Cap Value Offshore Fund, Ltd.

 

 

 

/s/ Kenneth Lisiak

 

 

 

/s/ Vestal Venture Capital

 

 

 

/s/ Mermelstein Development

 

 

 

/s/ Atlantic Realty

 

[Counterpart Signature Page to Securities Purchase and Exchange Agreement]

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

 

 

Buyer

 

Address, E-Mail and
Facsimile Number

 

Value of Existing
Notes to be
Exchanged

 

Cash Investment

 

Series A-1
Shares to be
Purchased

 

Preferred
Warrants to be
Issued in
Connection with
Series A-1
Shares

 

Series A-2
Shares to be
Purchased

 

Preferred
Warrants to be
Issued in
Connection with
Series A-2
Shares

 

Aggregate
Principal Amount
of Exchange Notes
to be Purchased

 

Exchange
Warrants to be
Issued in
Connection with
Exchange Notes

 

Legal Representative’s
Address and Facsimile
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlyle Liquid Holdings, LLC

 

 

 

 

 

$

2,500,000.00

 

500,000

 

12,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlyle Liquid Holdings, LLC

 

 

 

$

4,443,710.48

 

 

 

 

 

 

 

888,743

 

10,099,343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fort Mason Master, LP

 

580 California Street
Suite 1925
San Francisco, CA 94104
(415) 288-8113

 

$

1,334,979.22

 

 

 

 

 

 

 

84,928

 

965,087

 

$

910,341.27

 

379,309

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fort Mason Partners, LP

 

580 California Street
Suite 1925
San Francisco, CA 94104
(415) 288-8113

 

$

86,572.51

 

 

 

 

 

 

 

5,508

 

62,586

 

$

59,035.02

 

24,598

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tail Wind Fund Ltd.

 

c/o Tail Wind Advisory and Management Ltd
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

$

1,554,670.05

 

 

 

 

 

 

 

98,904

 

1,123,906

 

$

1,060,151.56

 

441,730

 

Peter J. Weisman, PC
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Solomon Strategic Holdings Inc.

 

c/o Tail Wind Advisory and Management Ltd
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

$

310,933.98

 

 

 

 

 

 

 

19,781

 

224,782

 

$

212,030.29

 

88,346

 

Peter J. Weisman, PC
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE OF BUYERS

(Continued)

 

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

 

 

Buyer

 

Address, E-Mail and
Facsimile Number

 

Value of Existing
Notes to be
Exchanged

 

Cash Investment

 

Series A-1
Shares to be
Purchased

 

Preferred
Warrants to be
Issued in
Connection with
Series A-1
Shares

 

Series A-2
Shares to be
Purchased

 

Preferred
Warrants to be
Issued in
Connection with
Series A-2
Shares

 

Aggregate
Principal Amount
of Exchange Notes
to be Purchased

 

Exchange
Warrants to be
Issued in
Connection with
Exchange Notes

 

Legal Representative’s
Address and Facsimile
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlyle Liquid, LLC

 

2 Gannett Drive
Suite 201
White Plains, NY 10604
(914) 694-6789

 

$

2,338,056.05

 

 

 

 

 

 

 

467,612

 

5,313,764

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlyle Holdings, LLC

 

2 Gannett Drive
Suite 201
White Plains, NY 10604
(914) 694-6789

 

$

290,535.70

 

 

 

 

 

 

 

58,108

 

660,309

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Castlerigg Master Investments Ltd.

 

c/o Sandell Asset Management Corporation
40 West 57th Street
26th Floor
New York, NY 10019
(212) 603-5710

 

$

2,487,472.04

 

 

 

 

 

 

 

158,246

 

1,798,250

 

$

1,696,242.47

 

706,768

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diamond Opportunity Fund

 

500 Skokie Blvd, Suite 310
Northbrook, IL 60062
(847) 919-4410

 

$

406,750.00

 

 

 

 

 

 

 

25,877

 

294,049

 

$

277,368.60

 

115,571

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rockmore Investment Master Fund Ltd.

 

150 East 58th Street, 28th Floor
New York, NY 10155
(212) 258-2315

 

$

1,243,736.02

 

 

 

 

 

 

 

79,123

 

899,125

 

$

848,121.24

 

353,384

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Abdi Mahamedi

 

c/o Carlyle Development Group
2 Gannett Drive, Suite 201
White Plains, NY 10604
(914) 694-6789

 

$

581,071.42

 

 

 

 

 

 

 

116,215

 

1,320,617

 

$

—

 

0

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

(Continued)

 

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

 

 

Buyer

 

Address, E-Mail and
Facsimile Number

 

Value of Existing
Notes to be
Exchanged

 

Cash Investment

 

Series A-1
Shares to be
Purchased

 

Preferred
Warrants to be
Issued in
Connection with
Series A-1
Shares

 

Series A-2
Shares to be
Purchased

 

Preferred
Warrants to be
Issued in
Connection with
Series A-2
Shares

 

Aggregate
Principal Amount
of Exchange Notes
to be Purchased

 

Exchange
Warrants to be
Issued in
Connection with
Exchange Notes

 

Legal Representative’s
Address and Facsimile
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BridgePointe Master Fund Ltd.

 

c/o Roswell Capital Partners
1120 Sanctuary Parkway
Suite 325
Alpharetta, GA 30004
(770) 777-5844

 

$

903,242.73

 

 

 

 

 

 

 

57,462

 

652,975

 

$

615,934.03

 

256,640

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Iroquois Master Fund

 

641 Lexington Avenue
26th Floor
New York, NY 10022
(212) 207-3452

 

$

236,925.29

 

 

 

 

 

 

 

15,073

 

171,279

 

$

161,562.72

 

67,318

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rodd Friedman

 

93 Hillspoint Road
Westport, CT 06880
(203) 663-1303

 

$

70,544.03

 

 

 

 

 

 

 

4,488

 

50,998

 

$

48,104.98

 

20,044

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Myron Neugeboren

 

P.O. Box 1410
Lakeville, Ct 06309
(860) 435-2603

 

$

13,696.33

 

 

 

 

 

 

 

872

 

9,902

 

$

9,339.72

 

3,892

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ricardo Salas

 

64 Ritz Cove Drive
Monarch Beach, CA 92629
(949) 315-3096

 

$

411,664.31

 

 

 

 

 

 

 

82,333

 

935,601

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chang Ki Cho

 

 

 

$

542,485.01

 

 

 

 

 

 

 

108,498

 

1,232,921

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eric Brachfeld

 

890 West End Avenue
Suite 160
New York, NY 10025
(212) 298-9933

 

$

67,810.63

 

 

 

 

 

 

 

13,563

 

154,116

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ed Neugeboren

 

282 New Norwalk Road
New Canaan, CT 06840
(212) 618-0202

 

$

9,522.11

 

 

 

 

 

 

 

606

 

6,884

 

$

6,493.26

 

2,706

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

(Continued)

 

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

 

 

Buyer

 

Address, E-Mail and
Facsimile Number

 

Value of Existing
Notes to be
Exchanged

 

Cash Investment

 

Series A-1
Shares to be
Purchased

 

Preferred
Warrants to be
Issued in
Connection with
Series A-1
Shares

 

Series A-2
Shares to be
Purchased

 

Preferred
Warrants to be
Issued in
Connection with
Series A-2
Shares

 

Aggregate
Principal Amount
of Exchange Notes
to be Purchased

 

Exchange
Warrants to be
Issued in
Connection with
Exchange Notes

 

Legal Representative’s
Address and Facsimile
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wynnefield Partners Small Cap Value LP

 

450 Seventh Avenue
Suiite 509
New York, NY 10123
(212) 760-0824

 

$

527,250.09

 

 

 

 

 

 

 

33,543

 

381,161

 

$

359,539.32

 

149,809

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wynnefield Partners Small Cap Value LP I

 

450 Seventh Avenue
Suiite 509
New York, NY 10123
(212) 760-0824

 

$

690,446.62

 

 

 

 

 

 

 

43,925

 

499,140

 

$

470,825.34

 

196,178

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wynnefield Small Cap Value Offshore

 

450 Seventh Avenue
Suiite 509
New York, NY 10123
(212) 760-0824

 

$

665,339.46

 

 

 

 

 

 

 

42,328

 

480,989

 

$

453,704.41

 

189,044

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kenneth Lisiak

 

17 Ross Lane
Middleton, MA 01949
(978) 774-3778

 

$

79,541.24

 

 

 

 

 

 

 

15,909

 

180,776

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vestal Venture Capital

 

6471 Enclave Way
Boca Raton, FL 33496
(561) 912-9979

 

$

456,370.88

 

 

 

 

 

 

 

29,034

 

329,921

 

$

311,205.78

 

129,670

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mermelstein Development

 

302 Fifth Avenue, 8th Floor
New York, NY 10001

 

$

581,071.42

 

 

 

 

 

 

 

116,215

 

1,320,617

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Atlantic Realty

 

c/o Jack Chitayat
1836 El Camino Del Teatro
La Jolla, CA 92037

 

$

290,535.70

 

 

 

 

 

 

 

58,108

 

660,309

 

$

—

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

20,624,936.33

 

$

2,500,006.00

 

500,009

 

12,500,012

 

2,625,017

 

29,829,425

 

$

7,500,021.00

 

3,125,031

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3(a)

 

Subsidiaries

 

Name of Subsidiary

 

Jurisdiction of
Incorporation or
Organization

 

Jurisdictions in which
Qualified to Do Business as a
Foreign Corporation or Entity

Liquidmetal Golf

 

California Corporation

 

None

 

 

 

 

 

Liquidmetal Korea Co., Ltd.

 

South Korean organized entity

 

South Korea

 

 

 

 

 

Amorphous Technologies International (Asia) PTE Ltd.

 

Singapore organized entity
(inactive, dissolution in progress)

 

Singapore

 

 

 

 

 

Liquidmetal Coatings, LLC

 

Delaware Limited Liability Company

 

None

 

--------------------------------------------------------------------------------


 

Schedule 3(e)

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(f)

 

None other than that disclosed in SEC Documents.

 

--------------------------------------------------------------------------------


 

Schedule 3(l)

 

None other than that disclosed in SEC Documents.

 

--------------------------------------------------------------------------------


 

Schedule 3(m)

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(o)

 

Shares of Common Stock outstanding

 

44,825,402

 

 

 

 

 

Options to purchase Common Stock outstanding:

 

 

 

 

 

 

 

1996 Stock Option Plan

 

3,039,198

 

 

 

 

 

2002 Equity Incentive Plan

 

2,621,421

 

 

 

 

 

2002 Non-employee Director Stock Option Plan

 

540,000

 

 

 

 

 

Options Not Under a Plan

 

1,845,163

 

 

 

 

 

Total Options Outstanding

 

8,045,782

 

 

--------------------------------------------------------------------------------


 

Schedule 3(p)

 

None other than (i) that disclosed in SEC Documents, and (ii)  the default by
Liquidmetal Korea Co. Ltd., the Company’s subsidiary organized under the laws of
the Republic of Korea under its loan from Kookmin Bank.

 

--------------------------------------------------------------------------------


 

Schedule 3(s)

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(t)

 

None other than that disclosed in SEC Documents.

 

--------------------------------------------------------------------------------


 

Schedule 3(u)

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Exchange Note

Exhibit B

 

Form of Preferred Warrant

Exhibit C

 

Form of Exchange Warrant

Exhibit D

 

Form of Registration Rights Agreement

Exhibit E

 

Form of Irrevocable Transfer Agent Instructions

Exhibit F

 

Form of Certificate of Designation

Exhibit G

 

Form of Opinion of Foley & Lardner LLP

Exhibit H

 

Form of Voting Proxy Agreement

Exhibit I

 

Form of Charter Amendment

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Filed separately, therefore omitted.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Filed separately, therefore omitted.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Filed separately, therefore omitted.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Filed separately, therefore omitted.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Irrevocable Transfer Agent Instructions

 

--------------------------------------------------------------------------------


 

TRANSFER AGENT INSTRUCTIONS

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

May 1, 2009

 

American Stock Transfer & Trust Company

Attn:  Mr. Joe Wolf

59 Maiden Lane

New York, NY 10038

 

Re:          Private Placement of 8 % Senior Secured Convertible Notes, 
Series A Preferred Shares and Warrants

 

Ladies and Gentlemen:

 

This letter refers to that certain Securities Purchase and Exchange Agreement,
dated as of May 1, 2009 (the “Securities Purchase Agreement”), by and among
Liquidmetal Technologies, Inc., a Delaware corporation (the “Company”), and the
investors listed on the Schedule of Buyers attached thereto (collectively, the
“Buyers”) pursuant to which the Company has issued the following to certain of
the Buyers: (i) 8 % Senior Secured Convertible Notes (the “Exchange Notes”),
which are convertible into shares of common stock of the Company, par value
$0.001 per share (the “Common Stock”), (ii) shares of the Company’s Series A-1
Preferred Stock, par value $0.001 per share (the “Series A-1 Shares”), which are
convertible into shares of Common Stock, (iii) shares of the Company’s
Series A-2 Preferred Stock, par value $0.001 per share (the “Series A-2 Shares,”
and together with the Series A-1 Shares, the “Series A Shares”), which are
convertible into shares of Common Stock; (iv) Common Stock Purchase Warrants
issued in connection with the issuance of Series A Shares (the “Preferred
Warrants”); and (v) Common Stock Purchase Warrants issued in connection with the
issuance of the Exchange Notes (the “Exchange Warrants”, and together with the
Preferred Warrants, the “Warrants”).

 

The Company hereby authorizes and instructs you (provided that you are the
transfer agent of the Company at such time):

 

(i)            to establish as of the date of this letter a reserve of
32,985,406 shares of Common Stock for issuance to holders of Exchange Notes upon
conversion of their Exchange Notes, conversion of the Series A Shares, and
exercise of the Warrants (the “Conversion Share Reserve”).  Upon the Company’s
notification to you that the Company has filed with the Delaware Secretary of
State a Certificate of Amendment to the Company’s Certificate of Incorporation
increasing the number of the Shares of the Company’s Common Stock to 300,000,000
(a “Charter Amendment Notification”), the Conversion Share Reserve will be
increased to 217,613,202.  The Conversion Share Reserve shall be adjusted to
appropriately reflect the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Common Stock), reorganization, recapitalization, reclassification, exchange or
other like change with respect to Common Stock occurring on or after the date
hereof; and

 

(ii)           to issue shares of Common Stock upon conversion of the Exchange
Notes (the “Note Conversion Shares”) to or upon the order of a Buyer from time
to time upon delivery to you of a properly completed and duly executed Notice,
in the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon; and

 

--------------------------------------------------------------------------------


 

(iii)          to issue shares of Common Stock upon conversion of the Series A
Shares (the “Series A Conversion Shares”, and together with the Note Conversion
Shares, the “Conversion Shares”) to or upon the order of a Buyer from time to
time upon delivery to you of a properly completed and duly executed Notice, in
the form attached hereto as Exhibit II, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon; and

 

(iv)          to issue shares of Common Stock upon exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Buyer from time to time upon
delivery to you of a properly completed and duly executed Notice, in the form
attached hereto as Exhibit III, which has been acknowledged by the Company as
indicated by the signature of a duly authorized officer of the Company thereon.

 

Notwithstanding the foregoing, until you have received the Charter Amendment
Notification, you will not issue any Conversion Shares or Warrant Shares to any
Buyer as aforesaid to the extent that the aggregate number of such shares would
exceed the number of shares set forth next to the Buyer’s name on Exhibit V
hereto.

 

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s outside legal counsel that either
(1) a registration statement covering resales of all or some of the Conversion
Shares and Warrant Shares (the “Securities”) has been declared effective by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”), or (2) that sales of all or some of the
Securities may be made in conformity with Rule 144 under the Securities Act and
(b) if applicable, a copy of such registration statement identifying the
Securities covered thereby, then within two (2) business days of your receipt of
any Notice described in (ii)-(iv) above, you shall issue the certificates
representing the Conversion Shares or the Warrant Shares, as applicable, and to
the extent that the Notice identifies Securities that are covered by foregoing
either of clause (1) or (2) above, such certificates shall not bear any legend
restricting transfer of the Conversion Shares or Warrant Shares and should not
be subject to any stop-transfer restriction; provided, however, that if such
Conversion Shares or Warrant Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144, then, the certificates for
such Conversion Shares or Warrant Shares shall bear the following legend:

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN/THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

A form of written confirmation from the Company’s legal counsel that a
registration statement covering resales of the Conversion Shares or the Warrant
Shares has been declared effective by the SEC under the Securities Act is
attached hereto as Exhibit IV.

 

--------------------------------------------------------------------------------


 

In furtherance of the foregoing, with respect to any Conversion Shares issuable
pursuant to the conversion of the Exchange Notes or Series A-2 Preferred Stock
in the manner set forth above to a Buyer who represents in writing that such
Buyer is not, and has not been for a period of at least ninety (90) days
thereto, an “affiliate” within the meaning of Rule 144 and that such Buyer has a
holding period of at least six months with respect to such Conversion Shares for
purposes of Rule 144, such Conversion Shares shall be issued without any
restrictive legend thereon based on the Buyer’s compliance with Rule 144.

 

These instructions may not be rescinded or revoked other than by means of a
communication signed by the Company.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact Curt Creely of Foley & Lardner LLP, our
outside legal counsel, at (813) 225-4122.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

THE COMPANY:

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Tony Chung

 

 

Chief Financial Officer

 

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

 

this        day of                       , 2009

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Enclosures

 

--------------------------------------------------------------------------------


 

EXHIBIT I

LIQUIDMETAL TECHNOLOGIES, INC.

NOTICE

 

Reference is made to the 8% Senior Secured Convertible Note (the “Note”) issued
to the undersigned by Liquidmetal Technologies, Inc. (the “Company”).  In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, par value $0.001 per share (the “Common
Stock”), of the Company as of the date specified below.

 

Date of Conversion:

 

Aggregate Conversion Amount to be converted:

 

The undersigned  hereby certifies to the Company that the undersigned’s
conversion of the amount set forth above in accordance with Section 3(a) of the
Note will not directly result in the undersigned (together with the
undersigned’s affiliates) beneficially owning in excess of 4.99% of the number
of shares of Common Stock outstanding immediately after giving effect to such
conversion, calculated in accordance with Section 3(d)(i) of the Note; provided
that if the undersigned has previously waived the 4.99% beneficial ownership
limitation upon no less than sixty one (61) days prior written notice, the
undersigned certifies to the Company that the undersigned’s conversion of the
amount set forth above will not directly result in the undersigned (together
with the undersigned’s affiliates) beneficially owning in excess of 9.99% of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion, calculated in accordance with Section 3(d)(i) of the Note. 
Notwithstanding the foregoing, the certification set forth in this paragraph
shall not apply to, and shall not be deemed to be made by, any Affiliated
Investor (as that term is defined in the Purchase Agreement referred to in the
Note).

 

Please confirm the following information:

 

Conversion Price:

 

Number of shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

 

Facsimile Number:

Authorization:

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

Account Number:

(if electronic book entry transfer)

 

Transaction Code Number:

(if electronic book entry transfer)

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Notice and hereby directs American Stock
Transfer & Trust Co. to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated May 1, 2009, from
the Company.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT II

 

NOTICE

 

To Liquidmetal Technologies, Inc.

 

In accordance with and pursuant to the Certificate of Designation of Liquidmetal
Technologies, Inc. (the “Company”), the undersigned hereby elects to convert
shares of Series A-1 Preferred Stock, par value $0.001 per share (the
“Series A-1 Shares”) and/or shares of Series A-2 Preferred Stock, par value
$0.001 per share (the “Series A-2 Shares”, and together with the Series A-1
Shares, the “Series A Shares”) into shares of Common Stock, par value $0.001 per
share (the “Common Stock”), of the Company as of the date specified below.

 

Date of Conversion:

 

Amount of Series A-1 Shares to be converted:

 

Amount of Series A-2 Shares to be converted:

 

Liquidation Preference:

 

Conversion Price for Series A-1 Shares:

 

Conversion Price for Series A-2 Shares:

 

Number of shares of Common Stock to be issued upon conversion of Series A-1
Shares:

 

Number of shares of Common Stock to be issued upon conversion of Series A-2
Shares:

 

Total number of shares of Common Stock to be issued upon conversion of Series A
Shares:

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon conversion of the Series A Shares be issued in the name of

 

 

 

Print Name of Holder:

 

 

 

 

 

 

Signature:

 

 

Name:

 

Title:

 

 

 

 

 

HOLDER’S SOCIAL SECURITY OR

 

TAX IDENTIFICATION NUMBER:

 

 

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

                The Company hereby acknowledges this Notice and hereby directs
American Stock Transfer & Trust Co. to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
May 1, 2009, from the Company.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

EXHIBIT III

 

NOTICE

 

To Liquidmetal Technologies, Inc.

 

The undersigned hereby irrevocably elects to purchase 
                           shares of common stock, par value $0.001 per share,
of Liquidmetal Technologies, Inc. (“Common Stock”), pursuant to Warrant No. [ 
], originally issued May 1, 2009 (the “Warrant”), and, if not a Cashless
Exercise in accordance with Section 4, encloses herewith $                 in
cash, federal funds or other immediately available funds, which sum represents
the aggregate Exercise Price (as defined in the Warrant) for the number of
shares of Common Stock to which this Exercise Notice relates, together with any
applicable taxes payable by the undersigned pursuant to the Warrant.

 

The undersigned  hereby certifies to the Company that the undersigned’s exercise
of the amount set forth above will not directly result in the undersigned
(together with the undersigned’s affiliates) beneficially owning in excess of
4.99% of the number of shares of Common Stock outstanding immediately after
giving effect to such exercise, calculated in accordance with Section 4(b) of
the Warrant; provided that if the undersigned has waived the 4.99% beneficial
ownership requirement  by providing the Company with notice at least 61 days
prior to the date hereof, the undersigned hereby certifies to the Company that
the undersigned’s exercise of the amount set forth above will not directly
result in the undersigned (together with the undersigned’s affiliates)
beneficially owning in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion, calculated in
accordance with Section 4(b) of the Warrant.  Notwithstanding the foregoing, the
certification set forth in this paragraph shall not apply to, and shall not be
deemed to be made by, any Affiliated Investor (as that term is defined in the
Purchase Agreement referred to in the Warrant).

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of

 

 

 

Print Name of Holder:

 

 

 

 

 

 

Signature:

 

 

Name:

 

Title:

 

 

 

 

 

HOLDER’S SOCIAL SECURITY OR

 

TAX IDENTIFICATION NUMBER:

 

 

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

                The Company hereby acknowledges this Notice and hereby directs
American Stock Transfer & Trust Co. to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
May 1, 2009, from the Company.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

American Stock Transfer & Trust Company

Attn:  Mr. Joe Wolf

59 Maiden Lane

New York, NY 10038

 

Re:          Liquidmetal Technologies, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Liquidmetal Technologies, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with the negotiation
and execution of that certain Securities Purchase and Exchange Agreement, dated
as of May 1,, 2009, by and among the investors named on the Schedule of Buyers
attached thereto (the “Buyers”) and the Company (the “Purchase Agreement”). 
Upon the terms and subject to the conditions of the Purchase Agreement, the
Company has issued the following to certain of the Buyers: (i) 8 % Senior
Secured Convertible Notes (the “Exchange Notes”), which are convertible into
shares of common stock of the Company, par value $0.001 per share (the “Common
Stock”), (ii) shares of the Company’s Series A-1 Preferred Stock, par value
$0.001 per share (the “Series A-1 Shares”), which are convertible into shares of
Common Stock, (iii) shares of the Company’s Series A-2 Preferred Stock, par
value $0.001 per share (the “Series A-2 Shares,” and together with the
Series A-1 Shares, the “Series A Shares”), which are convertible into shares of
Common Stock; (iv) Common Stock Purchase Warrants issued in connection with the
issuance of Series A Shares (the “Preferred Warrants”); and (v) Common Stock
Purchase Warrants issued in connection with the issuance of the Exchange Notes
(the “Exchange Warrants”, and together with the Preferred Warrants, the
“Warrants”).   Pursuant to the Purchase Agreement, the Company entered into a
Registration Rights Agreement with the Buyers, dated as of May 1, 2009 (the
“Registration Rights Agreement”), pursuant to which the Company agreed, among
other things, to register the resale of the Registrable Securities (as defined
in the Registration Rights Agreement).  In connection with the Company’s
obligations under the Registration Rights Agreement, on                      ,
2009, the Company filed the Registration Statement on Form S-1 (File
No. 333-                  ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Buyers as a selling stockholder thereunder.

 

In connection with the Registration Statement, we advise you that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the Securities Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS], and we have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the Securities Act of
1933, as amended, pursuant to the Registration Statement.

 

 

Very truly yours,

 

 

 

[COMPANY’S COUNSEL]

 

 

 

By:

 

 

 

CC:          [LIST NAMES OF BUYERS]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT V
Allocation of Conversion Cap

 

Buyer

 

Allocation of Conversion Cap
(Based on Investment Amount)

 

Carlyle Liquid Holdings, LLC

 

3,566,000

 

Carlyle Liquid Holdings, LLC

 

6,338,509

 

Fort Mason Master, LP

 

1,904,214

 

Fort Mason Partners, LP

 

123,487

 

Tail Wind Fund Ltd.

 

2,217,581

 

Solomon Strategic Holdings Inc.

 

443,516

 

Carlyle Liquid, LLC

 

3,335,003

 

Carlyle Holdings, LLC

 

414,420

 

Castlerigg Master Investments Ltd.

 

3,548,130

 

Diamond Opportunity Fund

 

580,188

 

Rockmore Investment Master Fund Ltd.

 

1,774,065

 

Abdi Mahamedi

 

828,840

 

BridgePointe Master Fund Ltd.

 

1,288,385

 

Iroquois Master Fund

 

337,950

 

Rodd Friedman

 

100,624

 

Myron Neugeboren

 

19,536

 

Ricardo Salas

 

587,198

 

Chang Ki Cho

 

773,801

 

Eric Brachfeld

 

96,725

 

Ed Neugeboren

 

13,582

 

Wynnefield Partners Small Cap Value LP

 

752,070

 

Wynnefield Partners Small Cap Value LP I

 

984,853

 

Wynnefield Small Cap Value Offshore

 

949,040

 

Kenneth Lisiak

 

113,458

 

Vestal Venture Capital

 

650,967

 

Mermelstein Development

 

828,840

 

Atlantic Realty

 

414,420

 

Total

 

32,985,406

 

 

13

--------------------------------------------------------------------------------


 

Exhibit F

 

Filed separately, therefore omitted.

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of Opinion of Foley & Lardner LLP

 

--------------------------------------------------------------------------------


 

 

May 1, 2009

 

ATTORNEYS AT LAW
100 NORTH TAMPA STREET, SUITE 2700
TAMPA, FL 33602-5810
P.O. BOX 3391
TAMPA, FL 33601-3391
813.229.2300 TEL
813.221.4210 FAX
www.foley.com



 

CLIENT/MATTER NUMBER
078489-0130

 

 

 

 

 

 

 

To the Addressees Set Forth on

Attached Schedule A

Re:                               Liquidmetal Technologies, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to Liquidmetal Technologies, Inc., a Delaware
corporation (the “Company”), in connection with the transactions contemplated by
the Securities Purchase and Exchange Agreement, dated as of the date hereof (the
“Purchase Agreement”), among the Company and the persons and entities set forth
in Schedule A hereto (the “Buyers”).  This letter is being delivered to you
pursuant to Section 7(g) of the Purchase Agreement.  Capitalized terms not
otherwise defined in this letter shall have the respective meanings ascribed to
them in the Purchase Agreement.  The Uniform Commercial Code as currently in
effect in the State of New York is referred to herein as the “New York UCC”, and
the Uniform Commercial Code as currently in effect in the State of Delaware is
referred to herein as the “Delaware UCC”.

 

In rendering this opinion, we have examined (i) the Purchase Agreement, the
Exchange Notes, the Warrants, the Registration Rights Agreement, the Voting
Proxy Agreement, the Security Agreement, the Account Control Agreement, and the
Certificate of Designations, Preferences and Rights of Series A Preferred Stock
of the Company (collectively, the “Transaction Documents”), (ii) a copy of the
Certificate of Incorporation of the Company certified by the Secretary of the
State of Delaware on April 21, 2009 (the “Certificate”), (iii) a certificate of
good standing with respect to the Company issued by the Delaware Secretary of
State dated April 21, 2009, (iv) a copy of the Bylaws of the Company certified
by the Secretary of the Company on or about the date of this letter (the
“Bylaws”), (v) a copy of the resolutions of the Board of Directors of the
Company adopted on April 30, 2009, as certified by the Secretary of the Company
on the date of this letter, and (vi) an unfiled copy of the financing statement
attached hereto as Exhibit A (the “UCC Financing Statement”) naming the Company
as debtor and WC Collateral Agent LLC (“Agent”), as secured party and agent for
the persons or entities listed as a Secured Party on Schedule 1 to the Security
Agreement (the “Investors”), which we understand will be filed in the office of
the Secretary of State of  Delaware (the “Filing Office”).  We have also
considered such matters of law and of fact, including the examination of
originals or copies, certified or otherwise identified to our satisfaction, of
such records and documents of the Company, certificates of officers, directors
and representatives of the Company, certificates of public officials and such
other documents as we have deemed appropriate as a basis for the opinions set
forth below.  We also have relied upon the factual representations made by the
Company in the Transaction Documents.  We have made no attempt to independently
verify the factual statements and representations contained in certificates or
in the Transaction Documents.

 

BOSTON
BRUSSELS
CHICAGO
DETROIT
JACKSONVILLE

 

LOS ANGELES
MADISON
MILWAUKEE
NEW YORK
ORLANDO

 

SACRAMENTO
SAN DIEGO
SAN DIEGO/DEL MAR
SAN FRANCISCO
SILICON VALLEY

 

TALLAHASSEE
TAMPA
TOKYO
WASHINGTON, D.C.

 

--------------------------------------------------------------------------------


 

As to the incorporation and good standing of the Company under the laws of the
State of Delaware, we have relied solely on certificates from the Delaware
Secretary of State dated April 21, 2009, which we assume remain accurate as of
the date of this letter.

 

The opinions set forth in this letter are limited to the federal laws of the
United States of America, the laws of the State of New York, and, with respect
to our opinions in paragraphs 1, 2 and 3, the Delaware General Corporation Law
as set forth in the Aspen Publishers Guide, Volume 3, and, we express no opinion
as to the laws of any other jurisdiction.  In addition, we express no opinion
relating to usury laws, Federal Reserve Board margin regulations, and local laws
(including statutes, administrative decisions, and rules and regulations of
county, municipal and political subdivisions), as well as any choice-of-law
provisions in the Transaction Documents.

 

Our opinion in paragraph 4 concerning the validity, binding effect, and
enforceability of the Transaction Documents means that (i) the Transaction
Documents constitute effective contracts under applicable law, and (ii) subject
to the remainder of this paragraph, a remedy will be available to the applicable
party if the Company is in material default under the Transaction Documents to
obtain the practical realization of benefits contemplated by the Purchase
Agreement.  This opinion does not mean that (a) any particular remedy is
available upon a material default, or (b) every provision of the Transaction
Documents will be upheld or enforced in any or each circumstance by a court.
Furthermore, the validity, binding effect and enforceability of the Transaction
Documents may be limited or otherwise affected by (y) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar statutes,
rules, regulations or other laws affecting the enforcement of creditors’ rights
and remedies generally and (z) the unavailability of, or limitation on the
availability of, specific performance or injunctive relief or a particular right
or remedy (whether in a proceeding in equity or at law) because of an equitable
principle or a requirement as to commercial reasonableness, conscionability, or
good faith.

 

For purposes of our opinion set forth in opinion paragraph 11 herein as it
relates to the laws of the State of Delaware, we have reviewed standard
compilations of the version of the UCC as enacted in such state, as set forth in
the Commerce Clearing House Secured Transactions Guide, Volume 2 and 5, and our
opinion is based solely on such review.  We are not licensed to practice law in
the State of Delaware, do not purport to be experts on the laws of Delaware, and
did not consult local counsel in such state.

 

Our security interest opinion in paragraph 11 is limited to Article 9 of the
Delaware UCC, and therefore this opinion paragraph does not address (i) laws of
any jurisdiction other than Article 9 of the Delaware UCC, (ii) collateral of a
type not subject to Article 9 of the Delaware UCC, or (iii) under §§ 9-301
through 9-307 of the Delaware UCC, what law governs perfection, the effect of
perfection or non-perfection, or priority of security interests granted in the
collateral covered by this opinion letter.

 

In rendering the opinions set forth below, we have made the following
assumptions, in addition to the other assumptions set forth in this letter:
(i) the genuineness of all signatures other than those on behalf of the Company;
(ii) the authenticity and completeness of all documents submitted to us as
originals; (iii) the conformity to originals of all documents and instruments
submitted to us as photostatic copies, and the authenticity and completeness of
the originals of such latter

 

2

--------------------------------------------------------------------------------


 

documents;  (iv) the legal capacity of each natural person; (v) the legal
existence of all parties to the Transaction Documents other than the Company;
(vi) the power and authority of each person other than the Company to execute,
deliver and perform each document executed and delivered and to do each other
act done or to be done by such person; (vii) the authorization, execution, and
delivery by each person other than the Company of each document executed and
delivered or to be executed and delivered by such person; (viii) the legality,
validity, binding effect, and enforceability as to each person other than the
Company of each document executed and delivered or to be executed and delivered
and of each other act done or to be done by such person; (ix) the payment of all
required documentary stamps, taxes and fees imposed upon the execution, filing
or recording of documents; (x) that there have been no undisclosed modifications
of any documents reviewed by us in connection with the rendering of the opinion
and no undisclosed prior waiver of any right or remedy contained in any of the
documents; (xi) the truthfulness of each statement as to all factual matters
contained in any document reviewed by us in connection with this opinion; (xii)
the accuracy on the date of the opinion as well as on the date stated in all
governmental certifications of each statement as to each factual matter
contained in such governmental certifications;  (xiii) that with respect to the
Transaction Documents, there has been no mutual mistake of fact and there exists
no fraud or duress; (xiv) the constitutionality and validity of all relevant
laws, regulations and agency actions; (xv) that the UCC Financing Statement
contains the correct name of the Company and all other information which is
contained in the UCC Financing Statement and required for filing by
Section 9-516 of the Delaware UCC is true and correct; and (xvi) that the
Company has the power to transfer rights in the Article 9 Collateral (as
hereinafter defined) and value (as described in Section 9-203(2) of the New York
UCC) has been given.

 

For purposes of this opinion, “to our knowledge” or “known to us” means the
actual current conscious awareness of those attorneys in our firm who have given
substantive attention to the transactions contemplated by the Transaction
Documents, without independent investigation to determine the existence or
absence of any facts or circumstances.

 

Based on the foregoing, and subject to the qualifications, assumptions and
limitations set forth herein, we are of the opinion that:

 

1.                                       The Company is a corporation
incorporated and in good standing under the laws of the State of Delaware.

 

2.                                       Except for any obligations, rights, or
other matters that are contingent upon or dependent on the completion of the
Charter Amendment Approval/Filing (as that term is defined below), the Company
has all requisite corporate power and authority to execute, deliver and perform
the Transaction Documents, to issue, sell and deliver the Exchange Notes, the
Preferred Shares, and the Warrants pursuant to the Transaction Documents, and to
carry out and perform its obligations under, and to consummate the transactions
contemplated by, the Transaction Documents. Upon the completion of the Charter
Amendment Approval/Filing, the Company will have the requisite corporate power
and authority to issue, sell and deliver the Conversion Shares and the Warrant
Shares pursuant to the Transaction Documents.  For purposes of this opinion, the
term “Charter Amendment Approval/Filing” shall mean the process of obtaining
Shareholder Approval (as defined in the

 

3

--------------------------------------------------------------------------------


 

Purchase Agreement), filing the Charter Amendment (as defined in the Purchase
Agreement) with the Delaware Secretary of State, and the acceptance of the
Charter Amendment for filing by the Delaware Secretary of State.

 

3.                                       Except for the Charter Amendment
Approval/Filing, all corporate action on the part of the Company necessary for
the authorization, execution and delivery by the Company of the Transaction
Documents, the authorization, issuance, sale and delivery of the Exchange Notes,
the Preferred Shares and the Warrants pursuant to the Purchase Agreement, the
issuance and delivery of Conversion Shares and Warrant Shares, and the
consummation by the Company of the transactions contemplated by the Transaction
Documents has been duly taken.

 

4.                                       The Transaction Documents have been
duly and validly executed and delivered by the Company and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except (a) that such enforceability may be limited
by bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights in general and (b) that the remedies of specific performance
and injunctive and other forms of injunctive relief may be subject to equitable
defenses.  Notwithstanding the foregoing, we render no opinion as to the
validity, attachment, perfection, or enforceability of any security interest in
the Collateral (as defined in the Security Agreement).

 

5.                                       The authorized capital stock of the
Company as of the date hereof is 100,000,000 shares of common stock, par value
$.001 per share (the “Common Stock”), and 10,000,000 shares of preferred stock,
par value $.001 per share. The issuance of the Exchange Notes, the Preferred
Shares, and the Warrants has been duly authorized, and when issued and paid for
in accordance with the terms of the Transaction Documents, such securities will
be validly issued, and in the case of the Preferred Shares, fully paid and
non-assessable.  Upon the completion of the Charter Amendment Approval/Filing,
the shares of Common Stock issuable upon conversion of the Exchange Notes,
conversion of the Preferred Shares and exercise of the Warrants will be duly
reserved, and when issued in accordance with the terms of the Preferred Shares,
the Exchange Notes and the Warrants, as applicable, will be validly issued,
fully paid and nonassessable.

 

6.                                       Assuming (i) the accuracy of the
information provided by the purchasers in the Transaction Documents including
the relevant information with respect to the status of each Buyer as an
“accredited investor” within the meaning of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), (ii) the absence of any form of
general solicitation or general advertising with respect to the offer or sale of
the Securities, (iii) the observance of all limitations on resale of the
Securities, and (iv) the timely filing of a Form D with respect to the offer or
sale of the Securities, the issuance and sale of the Securities by the Company
to the Buyers is exempt from registration under the Securities Act by virtue of 
Regulation D promulgated thereunder.

 

7.                                       The execution, delivery and performance
by the Company of, and the compliance by the Company with the terms of, the
Transaction Documents and the issuance, sale and delivery of the Exchange Notes,
Preferred Shares, Conversion Shares, Warrants, and Warrant Shares pursuant to
the Purchase Agreement do not, after giving effect to the Charter Amendment
Approval/Filing: (a) conflict with or result in a violation of any

 

4

--------------------------------------------------------------------------------


 

provision of the Certificate or Bylaws, (b) conflict with or result in a
violation of any provision of law, rule, or regulation known to us to be
applicable to the Company,  or (c) to our knowledge, conflict with, result in a
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or result in or permit the
termination or modification of, any agreement, instrument, order, writ, judgment
or decree known to us to which the Company is a party or is subject.

 

8.                                       To our knowledge, no consent, license,
permit, waiver, approval or authorization of, or designation, declaration,
registration or filing with, any court, governmental or regulatory authority, or
self-regulatory organization, is required in connection with the valid
execution, delivery and performance by the Company of the Transaction Documents,
or the offer, sale, issuance or delivery of the Exchange Notes, the Preferred
Shares, Conversion Shares, Warrants, or Warrant Shares or the consummation of
the transactions contemplated thereby.

 

9.                                       Based solely on (i) our review of
Rule 144 under the Securities Act of 1933, as amended (“Rule 144”), and
applicable “no-action” letters issued by the Securities and Exchange Commission,
and (ii) the veracity of the assumptions set forth in the following sentence,
the Conversion Shares issuable to a Buyer pursuant to the conversion of the
Exchange Notes and Series A-2 Preferred Stock will be deemed to have been
acquired, for purposes of Rule 144(d)(3)(ii), on the date on which the Buyer
acquired and paid the full purchase price for the Existing Notes which were
surrendered in exchange for the Exchange Notes.  The opinion in the preceding
sentence is based on the following assumptions:  (a) that any conversion of the
Exchange Notes and Series A-2 Preferred Stock will be made in accordance with
the terms and provisions of the Exchange Notes and Series A-2 Preferred Stock,
as applicable, and (b) no other consideration was paid for the Exchange Notes
and Series A-2 Preferred Stock other than the Buyer’s surrender of the Existing
Notes.

 

10.                                 The Security Agreement creates a valid
security interest in favor of Agent, as agent for the Investors, as security for
the payment of the Obligations (as defined in the Security Agreement) in the
right, title, and interest of the Company in the collateral described in the
Security Agreement to the extent such a security interest can be created under
article 9 of the New York UCC (the “Article 9 Collateral”).

 

11.                                 The UCC Financing Statement is in
appropriate form for filing in the Filing Office.  Upon the filing of the UCC
Financing Statement with the Filing Office, the security interests in the
Article 9 Collateral granted by the Company to Agent pursuant to the Security
Agreement will be perfected to the extent that such security interest may be
perfected under the Delaware UCC by filing said UCC Financing Statement in the
Filing Office.  We have not been asked to file continuation statements with
respect to the UCC Financing Statement.

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

a.             Our opinion is limited by:

 

5

--------------------------------------------------------------------------------


 

i.              The requirement that the enforcing party act in a commercially
reasonable manner and in good faith in exercising its rights under the Security
Agreement and comply with the provisions of part 6 of article 9 of the  New York
UCC; and

 

ii              The possible rights of third parties to the extent that (a) any
of the collateral described in the Security Agreement prohibits, restricts or
requires the consent of the obligor to the assignment or transfer of, or the
creation of a security interest in such collateral, or provides that any such
action constitutes a default or gives rise to any right or remedy of such
obligor; (b) such collateral is not an account, chattel paper, promissory note,
or general intangible subject to and within the meaning of the New York UCC; and
(c) the consent of such obligor has not been obtained; provided, however, that
to the extent such collateral is a general intangible which is not a payment
intangible, or the transaction is the sale of a payment intangible or promissory
note, the security interest in such collateral may be subject to the provisions
of section 9-408(c) of the New York UCC.

 

b.             We have not examined the records of Agent or the Investors, and
except as set forth herein, the Company, or any court or any public,
quasi-public, private, or other office in any jurisdiction, and our opinions are
subject to matters that an examination of such records would reveal.

 

c.             In the case of proceeds, continuation of perfection of Agent’s
security interest therein is limited to the degree set forth in section 9-315 of
the Delaware UCC.

 

d.             We express no opinion as to any actions that may be required to
be taken under the New York UCC or the Delaware UCC, or other applicable law in
order for the effectiveness of the UCC Financing Statement, or the validity or
perfection of any security interest, to be maintained.

 

e.             We express no opinion with respect to consumer goods, investment
property in a consumer transaction, as-extracted collateral, timber to be cut,
commercial tort claims, or goods represented by a certificate of title.

 

f.              We  call to your attention that in the case of property which
becomes collateral after the date hereof, section 547 of the United States
Bankruptcy Code (the “Code”) provides that a transfer is not made until the
debtor has rights in the property transferred, so a security interest in
after-acquired property may be treated as a voidable preference under the
conditions (and subject to the exceptions) provided by section 547, and section
552 of the Code limits the extent to which property acquired by a debtor after
the commencement of a case under the Code may be subject to a security interest
arising from a security agreement entered into by the debtor before the
commencement of such case.

 

g.             We have made no examination of, and express no opinion as to,
(a) the adequacy of any description of collateral, (b) title to the real
property, fixtures, personal property, or other collateral described in the
Security Agreement or the existence of any liens, charges, or encumbrances
thereon, or (c) the priority of the security interests created or evidenced by
the Security Agreement.

 

6

--------------------------------------------------------------------------------


 

h.             We express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Transaction
Documents (other than the Company to the extent set forth herein) with any
state, federal or other laws or regulations applicable to it or (ii) the legal
or regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein).

 

This opinion letter is provided to you for your exclusive use solely in
connection with the Transaction Documents and the transactions contemplated
thereby and may not be relied upon by any person other than you or for any other
purpose without our prior written consent. This opinion letter may not be used,
quoted, referred to, copied, published, or relied upon by, or furnished to, any
other person without our prior written consent.  This opinion letter speaks only
as of the date hereof and to its addressees and we have no responsibility or
obligation to update this opinion, to consider its applicability or correctness
to other than its addressees, or to take into account changes in law, facts or
any other developments of which we may later become aware.

 

 

Very truly yours,

 

 

 

 

 

 

 

Foley & Lardner LLP

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Carlyle Liquid Holdings, LLC

 

2 Gannett Drive
Suite 201
White Plains, NY 10604
(914) 694-6789

 

 

 

Fort Mason Master, LP

 

580 California Street
Suite 1925
San Francisco, CA 94104
(415) 288-8113

 

 

 

Fort Mason Partners, LP

 

580 California Street
Suite 1925
San Francisco, CA 94104
(415) 288-8113

 

 

 

Tail Wind Fund Ltd.

 

c/o Tail Wind Advisory and
Management Ltd
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

 

 

Solomon Strategic Holdings Inc.

 

c/o Tail Wind Advisory and
Management Ltd
767 Third Avenue, 6th Floor
New York, NY 10017
(212) 676-5665

 

 

 

Carlyle Liquid, LLC

 

2 Gannett Drive
Suite 201
White Plains, NY 10604
(914) 694-6789

 

 

 

Carlyle Holdings, LLC

 

2 Gannett Drive
Suite 201
White Plains, NY 10604
(914) 694-6789

 

 

 

Castlerigg Master Investments Ltd.

 

c/o Sandell Asset Management
Corporation
40 West 57th Street
26th Floor
New York, NY 10019
(212) 603-5710

 

 

 

Diamond Opportunity Fund

 

500 Skokie Blvd, Suite 310
Northbrook, IL 60062
(847) 919-4410

 

 

 

Rockmore Investment Master Fund Ltd.

 

150 East 58th Street, 28th Floor
New York, NY 10155
(212) 258-2315

 

8

--------------------------------------------------------------------------------


 

Abdi Mahamedi

 

c/o Carlyle Development Group
2 Gannett Drive, Suite 201
White Plains, NY 10604
(914) 694-6789

 

 

 

BridgePointe Master Fund Ltd.

 

c/o Roswell Capital Partners
1120 Sanctuary Parkway
Suite 325
Alpharetta, GA 30004
(770) 777-5844

 

 

 

Iroquois Master Fund

 

641 Lexington Avenue
26th Floor
New York, NY 10022
(212) 207-3452

 

 

 

Rodd Friedman

 

93 Hillspoint Road
Westport, CT 06880
(203) 663-1303

 

 

 

Myron Neugeboren

 

P.O. Box 1410
Lakeville, Ct 06309
(860) 435-2603

 

 

 

Ricardo Salas

 

64 Ritz Cove Drive
Monarch Beach, CA 92629
(949) 315-3096

 

 

 

Chang Ki Cho

 

 

 

 

 

Eric Brachfeld

 

890 West End Avenue
Suite 160
New York, NY 10025
(212) 298-9933

 

 

 

Ed Neugeboren

 

282 New Norwalk Road
New Canaan, CT 06840
(212) 618-0202

 

 

 

Wynnefield Partners Small Cap Value LP

 

450 Seventh Avenue
Suite 509
New York, NY 10123
(212) 760-0824

 

 

 

Wynnefield Partners Small Cap Value LP I

 

450 Seventh Avenue
Suite 509
New York, NY 10123
(212) 760-0824

 

 

 

Wynnefield Small Cap Value Offshore

 

450 Seventh Avenue
Suite 509
New York, NY 10123
(212) 760-0824

 

 

 

Kenneth Lisiak

 

17 Ross Lane
Middleton, MA 01949
(978)774-3778

 

9

--------------------------------------------------------------------------------


 

Vestal Venture Capital

 

6471 Enclave Way

Boca Raton, FL 33496
(561) 912-9979

 

 

 

Mermelstein Development

 

302 Fifth Avenue, 8th Floor
New York, NY 10001

 

 

 

Atlantic Realty

 

c/o Jack Chitayat
1836 El Camino Del Teatro
La Jolla, CA 92037

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Financing Statement

 

11

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of Voting Proxy Agreement

 

--------------------------------------------------------------------------------


 

VOTING PROXY AGREEMENT

 

THIS VOTING PROXY AGREEMENT (this “Agreement”), dated as of May 1, 2009, by and
among the shareholders listed on Schedule A hereto (each a “Holder” and
collectively, the “Holders”) and Carlyle Liquid Holdings LLC, a New York limited
liability company (the “Carlyle” or, the “Proxyholder”).  Capitalized terms used
but not defined herein shall have the meaning ascribed to such terms in the
Exchange Agreement (as defined below).

 

WHEREAS, each Holder owns a number of shares of common stock of Liquidmetal
Technologies, Inc., a Delaware corporation (the “Company”), as set forth next to
each Holder’s name on Schedule A hereto (such shares of common stock, the
“Shares”); and

 

WHEREAS, the Securities Purchase and Exchange Agreement (the “Exchange
Agreement”), dated as of May 1, 2009, among the Company and the Holders,
provides in Section 7(j) that, as a condition to closing, the Company must
provide Carlyle with an executed Voting Proxy Agreement signed by a sufficient
number of Holders to give Carlyle the power to vote a majority of the Company’s
shares of common stock for the purposes of approving an amendment (the “Charter
Amendment”) to the Company’s Certificate of Incorporation to increase the number
of authorized shares of common stock to 300,000,000 to meet the Company’s
obligation under the Exchange Agreement to reserve for issuance a number of
shares of common stock equal to the sum of 100% of the number of shares of
common stock issuable upon conversion of the Preferred Shares and the Exchange
Notes and exercise of the Warrants to be issued at such Closing (such rights,
the “Voting Rights”); and

 

WHEREAS, the parties hereto desire to provide for certain rights and obligations
relating to the Voting Rights of the Holder and certain other matters.

 

NOW, THEREFORE, in consideration of the mutual promises set forth below (the
mutuality, adequacy and sufficiency of which are hereby acknowledged), the
parties hereto agree as follows:

 

ARTICLE 1

 

PROXY

 

SECTION 1.01. Voting Rights; Irrevocable Proxy. (a) The Holders hereby
irrevocably constitute and appoint the Proxyholder, its true and lawful
attorney, agent and proxy for and in their name, place and stead, with the
exclusive right to exercise the Voting Rights on the Charter Amendment
attributable to Holders’ Shares, in such Proxyholder’s sole and absolute
discretion, at any annual or special meeting of stockholders of the Company, at
any and all adjournments thereof, and on any other occasion in respect of which
the consent of Holders relating to the Voting Rights on the Charter Amendment
may be given or may be requested or solicited by the Company or any other
Person, whether at a meeting, pursuant to the execution of a written consent or
otherwise, and Holder hereby ratifies and confirms all that the Proxyholder may
do by virtue hereof. The Holders agree with the Proxyholder that, without the
prior written consent of

 

--------------------------------------------------------------------------------


 

the Proxyholder, they will not, so long as this Agreement shall be in effect,
take any action with respect to the Voting Rights on the Charter Amendment,
appoint any person other than the Proxyholder as their attorney, agent or proxy
with respect to such Shares, or take any action inconsistent with the
appointment of the Proxyholder as their lawful attorney, agent and proxy, or the
exercise by the Proxyholder of the powers granted to it, hereunder.

 

(b)   The powers granted pursuant to this Section 1.01, and the proxy granted
pursuant hereto, are coupled with an interest and shall be irrevocable during
the term of this Agreement.

 

SECTION 1.02. Acceptance of Appointment. Carlyle accepts its appointment as the
Proxyholder and agrees to serve in such capacity pursuant to the terms hereof.

 

ARTICLE 2

 

MISCELLANEOUS

 

SECTION 2.01. Lock-Up. John Kang and Ricardo Salas agree that, until the
Shareholder Approval, they will not, directly or indirectly, sell, assign,
transfer or dispose of any of their Shares.

 

SECTION 2.02. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

 

SECTION 2.03. Reasonable Best Efforts. Each party hereto will use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary or desirable under applicable laws and regulations
to consummate the transactions contemplated by this Agreement.

 

SECTION 2.04. Remedies. Each party hereto acknowledges that the remedies at law
of the other parties for a breach or threatened breach of this Agreement would
be inadequate and, in recognition of this fact, any party to this Agreement,
without posting any bond, and in addition to all other remedies which may be
available, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

SECTION 2.05. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including telecopier) and shall be deemed
to have been duly given or made if sent by telecopy, delivered personally, sent
by electronic mail (provided confirmation of transmission is electronically
generated and kept on file by the sending party) or sent by registered or
certified mail (postage prepaid, return receipt requested) to such party at its
address or telecopier number set forth on Schedule A hereto or the signature
pages hereof, or such other address or telecopier number as such party may
hereinafter specify for the purpose to the party giving such notice. All such
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place

 

2

--------------------------------------------------------------------------------


 

of receipt and such day is a business day in the place of receipt. Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding business day in the place of receipt.

 

SECTION 2.06. Waivers; Amendments. (a) No failure or delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

(b) Any provision of this Agreement may be waived if, but only if, such waiver
is in writing and is signed, by the party or parties against whom the waiver is
to be effective. No provision of this Agreement may be amended or otherwise
modified except by an instrument in writing executed by each of the parties
hereto.

 

SECTION 2.07. Termination. This Agreement shall terminate and be of no further
force and effect on the earlier to occur of (i) the second anniversary of the
date hereof and (ii) the date on which the Charter Amendment is duly approved by
the Company’s stockholders.

 

SECTION 2.08. Successors and Assigns; Third Party Rights. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended to confer on any entity other than
the parties hereto and their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

SECTION 2.09. Applicable Law; Submission to Jurisdiction. This Agreement shall
be construed in accordance with and governed by the laws of the State of New
York, without regard to the conflicts of law rules of such state. Each of the
parties hereto hereby consents to the non-exclusive jurisdiction of the United
States District Court for the Southern District of New York, or any other New
York State court sitting in New York County, New York (and of the appropriate
appellate courts therefrom) over any suit, action or proceeding arising out of
or relating to this Agreement. Each party hereto irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue in any such court or that any such proceeding which
is brought in accordance with this Section has been brought in an inconvenient
forum. Subject to applicable law, process in any such proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing and subject to applicable law,
each party agrees that service of process on such party as provided in
Section 2.05 shall be deemed effective service of process on such party. Nothing
herein shall affect the right of any party to serve legal process in any other
manner permitted by law or at equity or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

WITH RESPECT TO A PROCEEDING IN ANY SUCH COURT, EACH OF THE PARTIES IRREVOCABLY
WAIVES AND RELEASES TO THE OTHER ITS RIGHT TO A TRIAL BY JURY, AND AGREES THAT
IT WILL NOT SEEK A TRIAL BY JURY IN ANY SUCH PROCEEDING.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.10. Severability. The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of this Agreement, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 

SECTION 2.11. Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein, and there are no restrictions, promises, representations,
warranties, covenants, or undertakings with respect to the subject matter
hereof, other than those expressly set forth or referred to herein.

 

SECTION 2.12. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties; provided that a facsimile signature
(including documents in Adobe PDF format) shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile signature.

 

SECTION 2.13. Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

PROXYHOLDER:

 

 

 

CARLYLE LIQUID HOLDINGS LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HOLDERS:

 

 

 

 

 

By:

 

 

Name: John Kang

 

Title:

 

 

 

 

 

By:

 

 

Name: Ricardo Salas

 

Title:

 

 

 

 

 

By:

 

 

Name: Jack Chitayat

 

Title:

 

 

 

 

 

By:

 

 

Name: Abdi Mahamedi

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE A

 

1.

 

John Kang

 

 

 

2.

 

Ricardo Salas

 

 

 

3.

 

Jack Chitayat

 

 

 

4.

 

Abdi Mahamedi

 

--------------------------------------------------------------------------------

 


 

Exhibit I

 

FORM OF CHARTER AMENDMENT

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT

TO THE CERTIFICATE OF INCORPORATION OF

LIQUIDMETAL TECHNOLOGIES, INC.

 

Liquidmetal Technologies, Inc., a corporation organized and existing under and
by virtue of the General Corporation Law of the State of Delaware (the “General
Corporation Law”), does hereby certify as follows:

 

FIRST:  That the original Certificate of Incorporation of Liquidmetal
Technologies, Inc. (the “Corporation”) was filed with the Secretary of State of
the State of Delaware on May 15, 2003, and that a Certificate of Ownership and
Merger of Liquidmetal Technologies (a California corporation) with and into the
Corporation was filed with the Secretary of State of the State of Delaware on
May 21, 2003.

 

SECOND:  That, at a meeting of the Board of Directors of the Corporation,
resolutions were duly adopted setting forth proposed amendments to the
Certificate of Incorporation of the Corporation, declaring said amendments to be
advisable, and calling a meeting of the stockholders of the Corporation for
consideration thereof.  The resolution setting forth the proposed amendments is
as follows:

 

RESOLVED, that the Certificate of Incorporation of this Corporation be amended
by changing Article IV thereof so that, as amended, Article IV shall be and read
as follows:

 

“The Corporation shall have authority to issue Three Hundred Ten Million
(310,000,000) shares of capital stock, consisting of Three Hundred Million
(300,000,000) shares of common stock, $0.001 par value per share  (the “Common
Stock”), and Ten Million (10,000,000) shares of preferred stock, $0.001 par
value per share (the “Preferred Stock”), of which One Million Eight Hundred
Seventy-Five Thousand (1,875,000) shares are hereby designated as “Series A-1
Preferred Stock” and Three Million Two Hundred Eighty-One Thousand Two Hundred
Fifty-Three (3,281,253) shares are hereby designated as “Series A-2 Preferred
Stock.”  The Preferred Stock authorized by the Certificate of Incorporation, as
amended, may be issued from time to time in one or more series.  The Board of
Directors is hereby authorized to fix or alter the rights, preferences,
privileges and restrictions granted to or imposed upon any series of Preferred
Stock, and the number of shares constituting any such series and the designation
thereof, or any of them.  The voting powers, designations, preferences and other
special rights, and qualifications, limitations and restrictions of the
Series A-1 Preferred Stock and Series A-2 Preferred Stock (collectively, the
“Series A Preferred Stock”) are set forth in a Certificate of Designation,
Preferences, and Rights previously filed by the Corporation with the Secretary
of State of Delaware on May 1, 2009 (the “Series A Certificate of
Designation”).”

 

--------------------------------------------------------------------------------


 

RESOLVED, that the Certificate of Incorporation of this Corporation be amended
by changing Article VIII thereof so that, as amended, Article VIII shall be and
read as follows:

 

“(a)         Directors — General.  Subject to Section (b) below, the number of
directors of the Corporation shall be determined by resolution of the Board of
Directors.  Elections of directors need not be by written ballot, unless the
Bylaws of the Corporation shall so provide.

 

(b)           Series A Directors and Common Directors.     Notwithstanding the
foregoing, for as long as at least 25% of the number of shares of Series A
Preferred Stock issued on May 1, 2009 (the initial issuance date of the Series A
Preferred Stock) are outstanding, the Board of Directors of the Company shall
consist of five (5) members.  In any election of directors taking place after
May 1, 2009, as long as at least 25% of the number of shares of Series A
Preferred Stock issued on May 1, 2009 are outstanding, (i) the holders of the
Series A Preferred Stock, voting as a separate class, shall have the right to
elect two of the members of the Corporation’s Board of Directors, (ii) the
holders of the Common Stock, voting as a separate class, shall have the right to
elect two of the members of Company’s Board of Directors (the “Common
Directors”), and (iii) the holders of the Common Stock and the holders of the
Series A Preferred Stock, voting together as a single class (with the holders of
Preferred Stock voting on an as converted to Common Stock basis as described in
the last sentence of this Section (b)), shall have the right to elect one of the
members of the Company’s Board of Directors.

 

In addition to any class voting rights provided by law and the Certificate of
Incorporation, and subject to the first paragraph of this Section (b), the
holders of Series A Preferred Stock shall have the right to vote together with
the holders of Common Stock as a single class on any matter on which the holders
of Common Stock are entitled to vote, at any annual or special meeting of the
stockholders and not as a separate class, and may act by written consent in the
same manner of the holders of the Common Stock; provided, however, that the
holders of Series A Preferred Stock shall not have the right to vote on the
election of the Common Directors. With respect to the voting rights of the
holders of the Series A Preferred Stock pursuant to the preceding sentence, each
holder of Series A Preferred Stock shall be entitled to one vote for each share
of Common Stock that would be issuable to such holder upon the conversion of all
the shares of Series A Preferred Stock held by such holder on the record date
for the determination of shareholders entitled to vote at such meeting or the
effective date of such written consent (after taking into account the conversion
limitation set forth in Section 4M(1) of the Series A Certificate of Designation
but disregarding the conversion limitation set forth in Section 4M(2) of the
Series A Certificate of Designation), and shall have

 

2

--------------------------------------------------------------------------------


 

voting rights and powers equal to the voting rights and powers of the Common
Stock, and shall be entitled to notice of any stockholders’ meeting in
accordance with the Bylaws of the Company.”

 

THIRD:  That thereafter, pursuant to a resolution of the Board of Directors of
the Corporation, a special  meeting of the stockholders of the Corporation was
duly called and held upon notice in accordance with Section 222 of the General
Corporation Law at which meeting the necessary number of shares as required by
statute were voted in favor of the amendments.

 

FOURTH:  That said amendments were duly adopted in accordance with the
provisions of Section 242 of the General Corporation Law.

 

FIFTH:  That said amendments shall be effective upon filing in the Office of the
Secretary of State of the State of Delaware.

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to
be signed by a duly authorized officer this          day of
                      , 2009.

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------